Exhibit 10
Execution Version




FOURTH AMENDMENT TO CREDIT AGREEMENT


Dated as of December 5, 2019
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”; capitalized terms
used herein without definition having the meanings provided in Section 1 hereof)
is between BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Virginia corporation (“Brinker Restaurant”),
BRINKER FLORIDA, INC., a Virginia corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Virginia corporation (“Brinker Texas”), BRINKER INTERNATIONAL
PAYROLL COMPANY, L.P., a Delaware limited partnership (“Brinker Payroll”), as
Guarantors, the Existing Banks party hereto and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Banks (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, the Guarantors, the Banks party thereto (the “Existing
Banks”) and Bank of America, N.A., as administrative agent, entered into that
certain Credit Agreement dated as of March 12, 2015 (including schedules and
exhibits thereto, as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
agree to amend the Existing Credit Agreement as specifically set forth herein,
and the Administrative Agent and the Banks party to this Amendment are, on the
terms and conditions contained in this Amendment, willing to grant such request
and to amend the Existing Credit Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions and other Interpretive Provisions.
(a)    Definitions. The following terms (whether or not underscored) when used
in this Amendment, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Credit Agreement” means the Existing Credit Agreement, including schedules and
exhibits thereto, as amended by this Amendment as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
“Existing Banks” is defined in the recitals.


E-1





--------------------------------------------------------------------------------





“Existing Credit Agreement” is defined in the recitals.


“Fourth Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of this Amendment as specified in Section 3
herein have been satisfied.


(b)    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
(c)    Other Interpretive Provisions. The rules of construction in Sections 1.02
through 1.05 of the Credit Agreement shall be equally applicable to this
Amendment.
Section 2.    Amendments.
(i)    Credit Agreement. Effective as of the Fourth Amendment Effective Date,
and subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Existing Credit Agreement,
including Schedule I, Schedule VIII and the Exhibits thereto, is hereby amended
such that, after giving effect to all such amendments, it shall read in its
entirety as attached hereto as Exhibit A, with all revisions to the Existing
Credit Agreement, including Schedule I, Schedule VIII and the Exhibits,
reflected in Exhibit A in blackline format (pursuant to which all deleted text
is indicated textually in the same manner as the following example: stricken
text, and all added text is indicated textually in the same manner as the
following example: bold and double-underlined text). The amendments to the
Existing Credit Agreement are limited to the extent specifically set forth above
and no other terms, covenants or provisions of the Existing Credit Agreement are
intended to be affected hereby. The parties hereto acknowledge and agree that
each amendment to the Existing Credit Agreement reflected in the Credit
Agreement is and shall be effective as if individually specified in this
Amendment (the parties further acknowledging that amending the Existing Credit
Agreement by reference to the Credit Agreement provides a convenience to the
parties to permit the amended terms to be read in the context of the full Credit
Agreement), and that this Amendment is not a novation of the Existing Credit
Agreement, any other Credit Document or of any credit facility, guaranty or
security provided thereunder or in respect thereof.
(ii)    Other Credit Documents. From and after the Fourth Amendment Effective
Date, each reference to the Existing Credit Agreement in any Credit Document
shall be a reference to the Existing Credit Agreement, as amended by this
Amendment, as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.
Section 3.    Conditions of Effectiveness. This Amendment shall become effective
on the date each of the following conditions shall have been satisfied (such
date, the “Fourth Amendment Effective Date”):


2







--------------------------------------------------------------------------------





(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Banks, and in sufficient copies for each Bank:
(i)    this Amendment duly executed by the Borrower, the Guarantors, the
Administrative Agent and the Banks;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Amendment and (C) that a true, correct and complete copy of the resolutions
of the Borrower’s Board authorizing the transactions contemplated hereby
(including, for the avoidance of doubt, the performance of the Credit Agreement
by the Borrower) is attached thereto and that such resolutions are in full force
and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of each
Guarantor certifying (A) such Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of such Guarantor
authorized to sign this Amendment and (C) that a true, correct and complete copy
of the resolutions of such Guarantor’s Board authorizing transactions
contemplated hereby (including, for the avoidance of doubt, the performance of
the Credit Agreement by the Guarantor) is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Gibson Dunn & Crutcher LLP, legal counsel for the
Borrower and the Guarantors, and of Hunton Andrews Kurth, Virginia legal counsel
for the Borrower and the Guarantors, each dated as of the Fourth Amendment
Effective Date, as to the matters concerning the Borrower, the Guarantors and
the Credit Documents as the Administrative Agent may reasonably request; and
(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation or formation, as applicable, of each of the
Borrower and the Guarantors as to the existence and good standing of the
Borrower and the Guarantors, as applicable.
(b)    Certification. The Administrative Agent shall have received a
certificate, dated as of the Fourth Amendment Effective Date and signed by a
Financial Officer of the Borrower, certifying that:
(i)    no event or events which have or would reasonably be expected to have a
Material Adverse Effect shall have occurred since June 26, 2019;
(ii)    no Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall have occurred and be continuing on and
as of the Fourth Amendment Effective Date;


3







--------------------------------------------------------------------------------





(iii)    the representations and warranties contained in Section 5 hereof shall
be true and correct on and as of the Fourth Amendment Effective Date; and
(iv)    no legal or regulatory action or proceeding shall have commenced and be
continuing against the Borrower or any of its Subsidiaries since June 26, 2019,
which has, or would reasonably be expected to have, a Material Adverse Effect.
(c)    Patriot Act and Beneficial Owner Certification. (x) Upon the reasonable
request of any Bank made at least three (3) Business Days prior to the Fourth
Amendment Effective Date, the Borrower shall have provided to such Bank, and
such Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the Fourth
Amendment Effective Date and (y) at least three (3) Business Days prior to the
Fourth Amendment Effective Date, any Loan Party that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered,
to each Bank that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.
(d)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Fourth Amendment Effective
Date pursuant to the Fourth Amendment Fee Letter, including all fees, charges
and disbursements required to be paid or reimbursed by the Borrower pursuant to
Section 9 hereof (which fees, charges and disbursements of counsel and such
other out of pocket fees and expenses shall be limited to those for which
invoices have been submitted on or prior to the Fourth Amendment Effective Date
(provided, however, nothing herein shall preclude any post-closing settlement of
such fees, charges, disbursements, costs and expenses to the extent not so
invoiced)).
Section 4.    Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects its guaranty in Article IV of the Credit Agreement
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
guaranty against such Guarantor in accordance with its terms.
Section 5.    Representations and Warranties of the Borrower and the Guarantors.
In order to induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower and each Guarantor represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower and each
Guarantor of its obligations in connection with this Amendment are within its
corporate powers, have been duly authorized by all necessary corporate action
and do not and will not (i) violate any provision of its articles or certificate
of incorporation or bylaws or similar organizing or governing documents of the
Borrower or the Guarantor, (ii) contravene any applicable law which is
applicable to the Borrower or such Guarantor, or (iii) conflict with, result in
a breach of or constitute (with notice, lapse of time or both) a default under
any material indenture or instrument or other material agreement to which the
Borrower or such Guarantor is a party, by which it or any of its properties is
bound or to which


4







--------------------------------------------------------------------------------





it is subject, except, in the case of clauses (ii) and (iii) above, to the
extent such contraventions, conflicts, breaches or defaults could not reasonably
be expected to have a Material Adverse Effect.
(b)    The Borrower and each Guarantor has taken all necessary corporate action
to execute, deliver and perform this Amendment and has validly executed and
delivered this Amendment. This Amendment constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(c)    No material consent, approval, authorization or other action by, notice
to, or registration or filing with, any governmental authority or other Person
is or will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower or each Guarantor of this
Amendment, except (i) such as have been obtained or made and are in full force
and effect, and (ii) such filings as may be required in connection with the
Borrower’s obligations under the Exchange Act.
(d)    As of the Fourth Amendment Effective Date, the representations and
warranties contained in each of the Credit Documents are true and correct in all
material respects (except for those representations and warranties that have a
material qualifier, in which case those representations and warranties shall be
true and correct in all respects) as of the date hereof as though made on and as
of such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).
(e)    No Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall exist after giving effect to this
Amendment.
Section 6.    Reference to and Effect on the Credit Documents. On the Fourth
Amendment Effective Date and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Existing Credit Agreement, as amended by this
Amendment, and this Amendment shall constitute a Credit Document.
(a)    The Existing Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect according to their respective terms and are hereby in all
respects ratified and confirmed. The parties hereto acknowledge and agree that
the amendments contained herein do not constitute a novation of the Existing
Credit Agreement, the other Credit Documents or the indebtedness or any other
obligation of the Borrower and the Guarantors described therein and shall not,
in any case, affect, diminish or abrogate the Borrower’s or any Guarantor’s
liability under the Credit Agreement or any other Credit Document.


5







--------------------------------------------------------------------------------





(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of, consent to a departure from, or
modification of any other term, covenant, provision or condition set forth in
any of the Credit Documents.
Section 7.    Assignments and Allocations.
(a)    Simultaneously with the Fourth Amendment Effective Date, the parties
hereto agree that the Commitments of each of the Banks shall be as set forth on
Schedule VIII to the Credit Agreement and the outstanding amount of the Advances
outstanding as of the Fourth Amendment Effective Date shall be reallocated in
accordance with such Commitments and the requisite assignments shall be deemed
to be made in such amounts among the Banks and from each Bank to each other Bank
(including from Banks who increase or reduce their Commitments in connection
with this Amendment), with the same force and effect as if such assignments were
evidenced by applicable Assignments (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement, but without the payment of any
related assignment fee; provided that the Existing Banks party hereto hereby
waive any notice requirements pursuant to Section 2.06 of the Existing Credit
Agreement in connection with any prepayment that may occur or may be deemed to
occur thereunder in connection with this Section 7.
(b)    Notwithstanding anything to the contrary in the Existing Credit Agreement
or in this Amendment, no other documents or instruments, including any
Assignment, shall be, or shall be required to be, executed in connection with
the assignments set forth in Section 7(a) above (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment. On the Fourth Amendment Effective Date, the Existing Banks shall
make full cash settlement with one another either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments
allocable to each such Bank, such that after giving effect to such settlements
the Commitment of each Bank shall be as set forth on Schedule VIII to the Credit
Agreement.
(c)    Notwithstanding anything to the contrary in the Existing Credit Agreement
or in this Amendment, to the extent necessary to permit the implementation of
this Amendment, the pro rata payment requirements under Section 2.16 of the
Existing Credit Agreement are hereby waived.
(d)    As of the Fourth Amendment Effective Date, the parties hereto agree that
all outstanding Advances under the Existing Credit Agreement are and shall
constitute Advances under the Credit Agreement and shall be reallocated among
the Banks in accordance with their Commitments as set forth on Schedule VIII to
the Credit Agreement.
Section 8.    Bank Consent. For purposes of determining compliance with the
conditions specified in Section 3, each Bank that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Bank unless the Administrative


6







--------------------------------------------------------------------------------





Agent shall have received notice from such Bank prior to the proposed Fourth
Amendment Effective Date specifying its objection thereto.
Section 9.    Costs and Expenses. On or prior to the Fourth Amendment Effective
Date, the Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04 of the Credit Agreement.
Section 10.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.
Section 11.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of Texas (except that Chapter 346 of
the Texas Finance Code, which regulates certain revolving credit loan accounts,
shall not apply to this Amendment or any other Credit Document).
Section 12.    Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.
Section 13.    Entire Agreement. This Amendment and the other Credit Documents
(the “Relevant Documents”) constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. No promise, condition, representation or warranty, express or implied,
not set forth in the Relevant Documents shall bind any party hereto, and no such
party has relied on any such promise, condition, representation or warranty.
Each of the parties hereto acknowledges that, except as otherwise expressly
stated in the Relevant Documents, no representations, warranties or commitments,
express or implied, have been made by any party to the other with respect to the
subject matter hereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.
[Signature Pages Follow]










7







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
BRINKER INTERNATIONAL, INC.




By: /s/ Joseph G. Taylor                
Name:     Joseph G. Taylor
Title:
Senior Vice President and Chief Financial Officer



GUARANTORS:
BRINKER RESTAURANT CORPORATION




By: /s/ Daniel Fuller                    
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary



BRINKER FLORIDA, INC.




By: /s/ Daniel Fuller                    
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary



BRINKER TEXAS, INC.




By: /s/ Daniel Fuller                    
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary









Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------







BRINKER INTERNATIONAL PAYROLL
COMPANY, L.P.


By: /s/ Daniel Fuller                    
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary





Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By: /s/ Kelly Weaver                    
Name: Kelly Weaver
Title: Vice President


Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------






BANKS:




BANK OF AMERICA, N.A.




By: /s/ Aron Frey                    
Name: Aron Frey
Title: Director








Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






   


JPMORGAN CHASE BANK, N.A.


By: /s/ Alexander Vardaman   _____________
Name: Alexander Vardaman
Title: Authorized Officer





Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------









 
WELLS FARGO BANK, N.A.


By: /s/ Darcy McLaren _______________
Name: Darcy McLaren
Title: Director





Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






 
MUFG BANK, LTD.


By: : /s/ Christine Howatt_      
Name: Christine Howatt
Title: Authorized Signatory







Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------






   


SUNTRUST BANK


By: /s/ Justin Lien_            
Name: Justin Lien
Title: Director





Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Sean P. Walters_________
Name: Sean P. Walters
Title: Vice President





Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------






   


BARCLAYS BANK PLC


By: s/ Jake Lam          
Name: Jake Lam
Title: Assistant Vice President





Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






   


REGIONS BANK


By: /s/ Ryan Fischer____________
Name: Ryan Fischer
Title: Managing Director







Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------






 


ASSOCIATED BANK NATIONAL ASSOCIATION


By: /s/ Dean Rosencrans          
Name: Dean Rosencrans
Title: Senior Vice President





Brinker International, Inc.
Fourth Amendment to Credit Agreement
Signature Page


122487793_10



--------------------------------------------------------------------------------







 


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Amy Carenza            
Name: Amy Carenza
Title: Managing Director





















    






    












































Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------





EXHIBIT A TO FOURTH AMENDMENT TO CREDIT AGREEMENT


Published CUSIP Number: 10964BAM0


CREDIT AGREEMENT
dated as of March 12, 2015
amended as of November 13, 2015, September 13, 2016, April 30, 2018 and December
5, 2019
by and among
BRINKER INTERNATIONAL, INC.,
as Borrower,
BRINKER RESTAURANT CORPORATION,
BRINKER FLORIDA, INC.,
BRINKER TEXAS, INC.,
and
BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.,
as Guarantors,
The Banks Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
______________________________________________
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,


SUNTRUST ROBINSON HUMPHREY, INC.
and


MUFG BANK, LTD.,


Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------





as Joint Lead Arrangers
and Bookrunners


JPMORGAN CHASE BANK, N.A.


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


SUNTRUST BANK and MUFG BANK, LTD.,
as Documentation Agents




Brinker International, Inc.
Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01.
Certain Defined Terms    1

Section 1.02.
Computation of Time Periods    26

Section 1.03.
Accounting Terms    26

Section 1.04.
Miscellaneous    26

Section 1.05.
Other Interpretive Provisions    27

Section 1.06.
Interest Rates    27

ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCES    28

Section 2.01.
The Advances    28

Section 2.02.
Requests for Advances    28

Section 2.03.
Borrowings; Advances; Termination of Eurodollar Rate Advances    28

Section 2.04.
Conversions and Continuations of Borrowings    31

Section 2.05.
Optional Termination and Reduction of the Commitments    32

Section 2.06.
Repayment and Prepayment of Advances; Notes    33

Section 2.07.
Interest on Advances    34

Section 2.08.
Interest Rate Determination    35

Section 2.09.
Fees    35

Section 2.10.
Payments; Computations; Interest on Overdue Amounts    35

Section 2.11.
Consequential Losses on Eurodollar Rate Advances    36

Section 2.12.
Increased Costs    37

Section 2.13.
Replacement of Banks    37

Section 2.14.
Illegality and Unavailability    38

Section 2.15.
Taxes    41

Section 2.16.
Payments Pro Rata    44

Section 2.17.
Increase in Commitments    44

Section 2.18.
Defaulting Banks    45

ARTICLE III.
CONDITIONS    47

Section 3.01.
Conditions Precedent to Effectiveness    47

Section 3.02.
Conditions Precedent to Each Borrowing    48

Section 3.03.
Administrative Agent    49

ARTICLE IV.
GUARANTY    49



 
i
 






--------------------------------------------------------------------------------





Section 4.01.
Guaranty    49

Section 4.02.
Payment    49

Section 4.03.
Waiver    49

Section 4.04.
Acknowledgments and Representations    50

Section 4.05.
Subordination    50

Section 4.06.
Guaranty Absolute    50

Section 4.07.
No Waiver; Remedies    50

Section 4.08.
Continuing Guaranty    51

Section 4.09.
Limitation    51

Section 4.10.
Effect of Bankruptcy    51

Section 4.11.
Keepwell    51

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    52

Section 5.01.
Corporate Existence    52

Section 5.02.
Corporate Power    52

Section 5.03.
Enforceable Obligations    52

Section 5.04.
Financial Statements    53

Section 5.05.
Litigation    53

Section 5.06.
Margin Stock; Use of Proceeds    53

Section 5.07.
Investment Company Act    53

Section 5.08.
ERISA    53

Section 5.09.
Taxes    54

Section 5.10.
Environmental Condition    54

Section 5.11.
Ownership of the Guarantors    54

Section 5.12.
Solvency    54

Section 5.13.
Disclosure    54

Section 5.14.
Anti-Corruption Laws and Sanctions    55

Section 5.15.
EEA Financial Institution    55

Section 5.16.
Use of Plan Assets    55

Section 5.17.
Covered Entities    55

ARTICLE VI.
AFFIRMATIVE COVENANTS    55

Section 6.01.
Compliance with Laws, Etc    55

Section 6.02.
Reporting Requirements    56

Section 6.03.
Use of Proceeds    58

Section 6.04.
Maintenance of Insurance    58

Section 6.05.
Preservation of Corporate Existence, Etc    58



 
ii
 








--------------------------------------------------------------------------------





Section 6.06.
Payment of Taxes, Etc    58

Section 6.07.
Visitation Rights    59

Section 6.08.
Compliance with ERISA and the Code    59

Section 6.09.
Additional Guarantors    59

Section 6.10.
Collateral Requirement    59

ARTICLE VII.
NEGATIVE COVENANTS    60

Section 7.01.
Financial Covenants    60

Section 7.02.
Negative Pledge    61

Section 7.03.
Merger, Sale of Assets and Sale-Leasebacks    61

Section 7.04.
Agreements to Restrict Dividends, Certain Transfers and Liens    62

Section 7.05.
Transactions with Affiliates    63

Section 7.06.
Change of Business    63

Section 7.07.
Limitation on Advances and Investments    63

Section 7.08.
Accounting Practices    63

Section 7.09.
Debt    64

Section 7.10.
Restricted Payments    64

ARTICLE VIII.
DEFAULTS    65

Section 8.01.
Defaults    65

Section 8.02.
Application of Funds    67

ARTICLE IX.
THE ADMINISTRATIVE AGENT    68

Section 9.01.
Authorization and Action    68

Section 9.02.
Administrative Agent’s Reliance, Etc    69

Section 9.03.
Knowledge of Defaults    69

Section 9.04.
Rights of the Administrative Agent as a Bank    70

Section 9.05.
Bank Credit Decision    70

Section 9.06.
Successor Administrative Agent    71

Section 9.07.
Joint Lead Arrangers and Bookrunners, Syndication Agents and Documentation
Agents    71

Section 9.08.
INDEMNIFICATION    72

Section 9.09.
Collateral Matters    72

Section 9.10.
Certain ERISA Matters    73

Section 9.11.
Secured Cash Management Agreements, Secured Hedge Agreements, and Secured
Bilateral Letters of Credit    74

ARTICLE X.
MISCELLANEOUS    75

Section 10.01.
Amendments, Etc    75



 
iii
 








--------------------------------------------------------------------------------





Section 10.02.
Notices, Etc    76

Section 10.03.
No Waiver; Remedies    76

Section 10.04.
Costs, Expenses and Taxes    76

Section 10.05.
Right of Set-off    78

Section 10.06.
Bank Assignments and Participations    79

Section 10.07.
Governing Law    81

Section 10.08.
Interest    81

Section 10.09.
Execution in Counterparts    83

Section 10.10.
Survival of Agreements, Representations and Warranties, Etc    83

Section 10.11.
The Borrower’s Right to Apply Deposits    83

Section 10.12.
Confidentiality    83

Section 10.13.
Binding Effect    84

Section 10.14.
ENTIRE AGREEMENT    84

Section 10.15.
USA PATRIOT ACT    85

Section 10.16.
No Fiduciary Relationship    85

Section 10.17.
Severability    85

Section 10.18.
Waiver of Jury Trial    86

Section 10.19.
Electronic Execution of Assignments and Certain Other Documents    86

Section 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    86

Section 10.21.
Acknowledgement Regarding Any Supported QFCs    87



 
iv
 








--------------------------------------------------------------------------------





EXHIBITS:


Exhibit A    Form of Note
Exhibit B    Form of Notice of Borrowing
Exhibit C    Form of Assignment
Exhibit D    Form of Opinion of Counsel for the Borrower and the Guarantors
Exhibit E    Form of U.S. Tax Compliance Certificate
Exhibit F    Form of Notice of Prepayment


SCHEDULES:
Schedule I    - Banks and Administrative Agent’s Offices; Certain Addresses for
Notices
Schedule II    - Borrower and Guarantors Addresses
Schedule III    - Permitted Liens
Schedule IV    - Agreements Restricting Dividends, Certain Transfers and Liens
Schedule V    - GAAP Exceptions
Schedule VI    - Investments
Schedule VII    - Permitted Debt
Schedule VIII    - Commitments








 
v
 








--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT (this “Agreement”), dated as of March 12, 2015 and amended as
of November 13, 2015, September 13, 2016, April 30, 2018 and December 5, 2019 by
and among BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Delaware corporation (“Brinker Restaurant’),
BRINKER FLORIDA, INC., a Delaware corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Delaware corporation (“Brinker Texas”), BRINKER INTERNATIONAL
PAYROLL COMPANY, L.P., a Delaware limited partnership (“Brinker Payroll”, and
together with Brinker Restaurant, Brinker Florida, Brinker Texas and any
Subsidiary that becomes a guarantor pursuant to Section 6.09, individually, a
“Guarantor” and collectively, the “Guarantors”), the Banks party hereto, and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Banks hereunder.
RECITALS
WHEREAS, the Borrower, Brinker Restaurant, as guarantor, the banks party thereto
(the “Existing Banks”) and Bank of America, as administrative agent, entered
into that certain Credit Agreement dated as of March 12, 2015 and amended on
November 13, 2015, September 13, 2016 and April 30, 2018 (the “Existing Credit
Agreement”), pursuant to which the Existing Banks have made available to the
Borrower a revolving credit facility (the “Existing Revolving Facility”);
WHEREAS, the Borrower has requested that the Banks and the Administrative Agent
amend the Existing Credit Agreement in the form of this Agreement, and the Banks
and the Administrative Agent are willing to amend the Existing Credit Agreement
in its entirety on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE II.    

DEFINITIONS AND ACCOUNTING TERMS
Section 2.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Accession Agreement” has the meaning specified in Section 2.17.
“Additional Bank” has the meaning specified in Section 2.01(a).
“Administrative Agent” has the meaning specified in the introduction hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.


1





--------------------------------------------------------------------------------





“Advance” means an advance made by a Bank to the Borrower pursuant to Article
II.
“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.
“Agreement” has the meaning specified in the introduction hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or
“Facility Fee Rate”, as the case may be, based upon the Moody’s Rating and the
S&P Rating:
Rating Level
Ratings (Moody’s/ S&P)
Facility Fee Rate
(bps per annum)
Eurodollar Rate Spread
(bps per annum)
Base Rate Spread
(bps per annum)
Rating Level 1
≥ Baa1 or BBB+
12.5
100.0
0.0
Rating Level 2
Baa2 or BBB
15.0
110.0
10.0
Rating Level 3
Baa3 or BBB-
20.0
117.5
17.5
Rating Level 4
Ba1 or BB+
25.0
137.5
37.5
Rating Level 5
< Ba1 and BB+ or unrated
30.0
170.0
70.0



; provided that so long as the Borrower and its Subsidiaries shall have
demonstrated, by delivery of the financial statements pursuant to Sections
6.02(b) and (c) and the certificate pursuant to Section 6.02(d) to the
Administrative Agent no later than the due dates specified therein, a Debt to
Cash Flow Ratio of less than 2.25 to 1.00 for the twelve month period ending on
the fiscal quarter then most recently ended, the Eurodollar Rate Spread (bps per
annum) referenced in the immediately preceding table shall be 5.0 bps less than
the applicable rates set forth in such table above for all rating levels,
commencing one (1) Business Day following the receipt of such financial
statements and such certificate by the Administrative Agent and through and
including the date of receipt by the Administrative Agent of such financial
statements and such certificate for the next fiscal quarter


2





--------------------------------------------------------------------------------





end date, at which point, the Eurodollar Rate Spread (bps per annum) shall be
recalculated again in accordance with the applicable rates set forth in the
table above and this proviso; provided however that if such financial statements
and certificate are not delivered to the Administrative Agent by the due dates
specified in such Sections, then immediately following the applicable due date,
the Eurodollar Rate Spread (bps per annum) shall be calculated in accordance
with the applicable rates set forth in the table above (and the 5.0 bps discount
contemplated under this proviso shall not apply) until one (1) Business Day
following the receipt of such financial statements and such certificate by the
Administrative Agent for the next fiscal quarter end date, at which point, the
Eurodollar Rate Spread (bps per annum) shall be recalculated again in accordance
with the applicable rates set forth in the table above and this proviso.
For the purposes of this definition, (a) if a Moody’s Rating or, an S&P Rating
shall not be in effect (other than by reason of the circumstances referred to in
the last sentence of this definition), then the applicable rating agency shall
be deemed to have established a rating in Rating Level 5 (as set forth in the
table above); (b) if the Moody’s Rating and the S&P Rating shall fall within
different Rating Levels, the Applicable Rate shall be based on the higher of the
two ratings unless the ratings differ by more than one Rating Level, in which
case the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating (in each case, for which purposes, Rating
Level 1 is the highest and Rating Level 5 is the lowest); and (c) if the Moody’s
Rating or the S&P Rating shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P), such change shall be effective as of the
date on which it is first publicly announced by Moody’s or S&P. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such rating change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
Notwithstanding anything to the contrary herein, as of the Third Amendment
Effective Date, the Applicable Rate shall be based upon Rating Level 5 and shall
continue to be based upon Rating Level 5 for one hundred eighty (180) days
following the Third Amendment Effective Date and thereafter the Applicable Rate
shall be based upon the Moody’s Rating and the S&P Rating as set forth in the
table above.
“Applicable Usury Laws” means the Texas Finance Code, any other law of the State
of Texas limiting interest rates or the amount of interest that may lawfully be
charged and any applicable Federal law to the extent that it permits Banks to
contract for, charge, reserve or receive a greater amount of interest than under
the Texas Finance Code or other laws of the State of Texas.
“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C.
“Availability Period” means the period of time commencing on the Fourth
Amendment Effective Date and ending on the Termination Date.


3





--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the Fee Letter dated August 19, 2016 among
the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Banks” means the Persons with a Commitment or an outstanding Advance as of the
Fourth Amendment Effective Date and each other Person that shall have become a
party hereto as a “Bank” pursuant to an Assignment or an Accession Agreement,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00% and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a)(i).
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include “plan assets,” as defined by
Section 3(42) of ERISA, of any such “employee benefit plan” or “plan”.


4





--------------------------------------------------------------------------------





“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.
“Borrower” has the meaning specified in the introduction hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made to the Borrower by each of the Banks pursuant to Section 2.01.
“Brinker Florida” has the meaning specified in the introduction hereto.
“Brinker Payroll” has the meaning specified in the introduction hereto.
“Brinker Restaurant” has the meaning specified in the introduction hereto.
“Brinker Texas” has the meaning specified in the introduction hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advances, means any such day that is
also a London Banking Day.
“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.
“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is the Administrative Agent, an Affiliate of
the Administrative Agent, a Bank or an Affiliate of a Bank or (b) is a party to
a Cash Management Agreement at the time it (or its applicable Affiliate) becomes
a Bank (either on the Third Amendment Effective Date, prior to, or thereafter as
an Eligible Assignee), or (c) prior to the time such Person became a Bank, an
Affiliate of a Bank, Administrative Agent or an Affiliate thereof, such Person
entered into a Cash Management Agreement that was in effect on the Effective
Date, in each case in its capacity as a party to such Cash Management Agreement.
“Change in Law” means the occurrence, after the Effective Date, of any
introduction of or any change (including without limitation, but without
duplication, any change by way of imposition or increase of reserve requirements
included, in the case of Eurodollar Rate Advances, in the


5





--------------------------------------------------------------------------------





Eurodollar Rate Reserve Percentage) in or in the interpretation, application or
applicability of any law, regulation, guideline or request from any central bank
or other governmental authority (whether or not having the force of law);
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.
“Code” means, as appropriate, the Internal Revenue Code of 1986.
“Collateral” means
(a)    all accounts (as defined in the UCC);
(b)    all inventory (as defined in the UCC) and all restaurant supplies;
(c)    all books and records relating to any of the foregoing (including, to the
extent relating to the foregoing, customer data, credit files, ledgers, computer
programs, printouts, and other computer materials and records (and all media on
which such data, files, programs, materials and records are or may be stored));
and
(d)    all proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies, to the extent related to a loss related to the foregoing.
In no event shall “Collateral” include any of the Principal Properties.
“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, security agreement supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.10, and each of the other agreements, instruments or
documents, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Loan Party that, now or
hereafter, creates or purports to create a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of any the
Administrative Agent or a Bank for the benefit of the Administrative Agent, the
Banks and the other Secured Parties, as secured party, as any of the foregoing
may be amended, restated and/or modified from time to time.
“Commitment” means, at any time, whether used or unused, the obligation of each
Bank to make Advances in an aggregate amount up to and including the amount set
forth opposite such Bank’s name on Schedule VIII hereto under the caption
“Commitments” or in an Assignment, as such amount may be terminated, reduced or
increased pursuant to Section 2.05, Section 2.17, Section 8.01 or Section 10.06.


6





--------------------------------------------------------------------------------





“Commitment Letter” means the Commitment Letter dated as of August 19, 2016
among the Borrower, Bank of America, JPMCB, Wells Fargo Bank and the Joint Lead
Arrangers.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information” has the meaning specified in Section 10.12.
“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.
“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.
“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.
“Covered Entity” has the meaning specified in Section 10.21(b).
“Credit Documents” means this Agreement, including schedules and exhibits
hereto, the Notes, the Fee Letters, the Collateral Documents, and each other
agreement, instrument or document executed by the Borrower or any Guarantor at
any time in connection with this Agreement and any amendments, modifications or
supplements hereto or to any other Credit Document or waivers hereof or to any
other Credit Document.
“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of such Person under or relating to letters of
credit or guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iii) of this definition. For the purposes of this
Agreement, the term Debt shall not include any obligation of the Borrower or a
Guarantor incurred by entering into, or by guaranteeing, any transaction that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, foreign exchange transaction,
currency swap or option or any similar transaction.
“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).
“Default” has the meaning specified in Section 8.01.
“Defaulting Bank” means, subject to Section 2.18(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances within three
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure


7





--------------------------------------------------------------------------------





is the result of such Bank’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent
or any Bank that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (unless such writing or
public statement relates to such Bank’s obligation to fund an Advance hereunder
and states that such position is based on such Bank’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) (provided that such Bank shall cease to
be a Defaulting Bank pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) or taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-in Action; provided that a Bank shall not be a Defaulting
Bank solely by virtue of the ownership or acquisition of any equity interest in
that Bank or any direct or indirect parent company thereof by a governmental
authority.
“Default Rate” has the meaning specified in Section 2.10(e).
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of (i) gains on sales of assets not
in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or


8





--------------------------------------------------------------------------------





agreement approved by the Board of the Borrower (to the extent such expenses are
included in earnings from continuing operations) and (iv) extraordinary items,
as determined under GAAP, but without deducting federal, state, foreign and
local income taxes and Interest Expense.
“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets not in the ordinary course of business (to the extent such gains are
included in earnings from continuing operations), (ii) any non-recurring,
non-cash charges or losses not in the ordinary course of business (to the extent
such charges or losses are included in earnings from continuing operations),
(iii) any non-cash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
the Borrower or any Subsidiary pursuant to a written plan or agreement approved
by the Board of the Borrower (to the extent such expenses are included in
earnings from continuing operations) and (iv) extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
3.01 and Section 3.02 shall have been satisfied (or waived in accordance with
Section 10.01).
“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower (such acceptance not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
provided such acceptance unless it shall specify otherwise in a written notice
to the Administrative Agent within five (5) Business Days after having received
written notice of the proposed assignment from the Administrative Agent) and
(iii) a finance company, insurance company or other financial institution (not
already covered by clause (ii) of this definition) or fund (whether a
corporation, partnership or other entity) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $1,000,000,000, or any other
Person, and in the case of each such Person in this clause (iii), acceptable to
the Administrative Agent and, unless a Default has occurred and is continuing,
the Borrower (provided that the Borrower shall be deemed to have provided such


9





--------------------------------------------------------------------------------





acceptance unless it shall specify otherwise in a written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of the proposed assignment from the Administrative Agent).
Notwithstanding anything to the contrary contained herein, neither a Defaulting
Bank, nor the Borrower or any Guarantor or any Affiliate of either thereof shall
constitute an Eligible Assignee.
“Environment” has the meaning set forth in 42 U.S.C. §9601(8) (1982).
“Environmental Protection Statute” means any local, state or federal law,
statute, regulation, order, consent decree or other Governmental Requirement,
domestic or foreign, arising from or in connection with or relating to the
protection or regulation of the Environment, including, without limitation,
those laws, statutes, regulations, orders, decrees and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant, wherever located.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in an Assignment (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means:
(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration or any other Person that takes over the administration
of such rate



10





--------------------------------------------------------------------------------





for U.S. Dollars for a period equal in length to such Interest Period (“LIBOR”)
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two London Banking Days prior to such date for U.S. Dollar deposits with a term
of one month commencing that day; and

(c)
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

“Eurodollar Rate Advance” means any Advance as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in
Article II.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Advances.
“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranteed
Obligations of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranteed Obligations thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranteed Obligations of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranteed Obligations or security interest is or becomes
excluded in accordance with the first sentence of this definition.


11





--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Bank or required to be withheld or deducted from
a payment to the Administrative Agent or any Bank, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Bank being organized under the laws of, or having its principal office
or, in the case of any Bank, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the
Administrative Agent or any Bank with respect to an applicable interest in a
Borrowing or Commitment pursuant to a law in effect on the date on which (i)
such Bank acquires such interest in the Borrowing or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.13) or (ii)
such Bank changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 2.15, amounts with respect to such Taxes were
payable either to such Bank's assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to the Administrative Agent’s or such
Bank’s failure to comply with Section 2.15(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Banks” has the meaning specified in the recitals hereto.
“Existing Commitment” has the meaning specified in Section 2.01(a).
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Revolving Facility” has the meaning specified in the recitals hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


12





--------------------------------------------------------------------------------





“Fee Letters” means, collectively, the Bank of America Fee Letter, the JPMCB Fee
Letter, the Wells Fargo Fee Letter, the Upfront Fee Letter, the Third Amendment
Fee Letter and the Fourth Amendment Fee Letter.
“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.
“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction other than the United States of America.
“Fourth Amendment Effective Date” means December 5, 2019.
“Fourth Amendment Fee Letter” means the Fee Letter dated December 5, 2019 among
the Borrower, Bank of America and BofA Securities, Inc.
“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.
“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.
“Guarantor” has the meaning specified in the introduction hereto.
“Guarantor Joinder” has the meaning specified in Section 6.09.
“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute.
“Hazardous Waste” has the meaning set forth in 42 U.S.C. §6903(5) and shall also
include each other substance considered to be a hazardous waste under any
Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).
“Hedge Bank” means any Person that either (a) at the time it enters into a Swap
Contract required or permitted under Article VI or VII, is the Administrative
Agent, an Affiliate of the Administrative Agent, a Bank or an Affiliate of a
Bank, (b) is a party to a Swap Contract required or permitted under Article VI
or VII at the time it (or its applicable Affiliate) becomes a Bank (either on
the Third Amendment Effective Date, prior to, or thereafter as an Eligible
Assignee), or (c) prior to the time such Person became a Bank, an Affiliate of a
Bank, Administrative Agent or an Affiliate


13





--------------------------------------------------------------------------------





thereof, such Person entered into a Swap Contract that was in effect on the
Effective Date, in each case in its capacity as a party to such Swap Contract.
“Impacted Advances” has the meaning assigned to such term in Section 2.14(b).
“Increasing Bank” has the meaning specified in Section 2.17.
“Indemnified Person” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower hereunder and (b) to the extent not otherwise described in (a), Other
Taxes.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.
“Intellectual Property” means, collectively, all intellectual property of a
Person, including, without limitation, (a) inventions, designs, patents, patent
applications, copyrights, copyright applications, trademarks, trademark
applications, service marks, trade secrets, confidential or proprietary
information, customer list, know-how, software, and databases; (b) all
embodiments or fixations thereof and all related documentation, applications,
registrations and franchises; (c) all licenses or other rights to use any of the
foregoing; and (d) all books and records relating to the foregoing.
“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.
“Interest Payment Date” means, (i) (a) as to any Eurodollar Rate Advance, the
last day of each Interest Period applicable to such Eurodollar Rate Advance and
the Termination Date; provided, however, that if any Interest Period for a
Eurodollar Rate Advance exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Advance, the last Business
Day of each March, June, September and December and the Termination Date and
(ii) as to any Advance, the earliest of (a) the Termination Date, (b) the date
of demand therefor with respect to interest accruing under Section 2.07(b) and
Section 2.10(e), and (c) the date of any prepayment of any Advance, whether or
not such prepayment is otherwise permitted hereunder
“Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower in its
Notice of Borrowing; provided that:


14





--------------------------------------------------------------------------------





(a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Advance, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b)
any Interest Period pertaining to a Eurodollar Rate Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)
no Interest Period shall extend beyond the Termination Date; and

(d)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising the same Borrowing shall be of the same duration.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period. The Administrative Agent shall
promptly advise each Bank in writing of each Interest Period so selected by the
Borrower with respect to each Borrowing.
“Investments” has the meaning specified in Section 7.07.
“JPMCB” means JPMorgan Chase Bank, N.A.
“JPMCB Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, and JPMCB.
“Joint Lead Arrangers” means BofA Securities, Inc., JPMCB, Wells Fargo
Securities, LLC, SunTrust Robinson Humphrey, Inc. and MUFG Bank, Ltd. (formerly
known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in their capacities as joint
lead arrangers and bookrunners for the credit facility provided for herein.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 2.14(d).


15





--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).
“Liquid Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
guaranteed or insured by, the United States of America or any agency or
instrumentality thereof;

(b)
(i) negotiable or nonnegotiable certificates of deposit, time deposits, bankers’
acceptances or other similar banking arrangements maturing within twelve (12)
months from the date of acquisition thereof (“bank debt securities”), issued by
(A) any Bank or any Affiliate of any Bank or (B) any other foreign or domestic
bank, trust company or financial institution which has a combined capital
surplus and undivided profit of not less than $100,000,000 or the U.S. Dollar
equivalent thereof, if at the time of deposit or purchase, such bank debt
securities are rated not less than “BB” (or the then equivalent) by the rating
service of S&P or of Moody’s, (ii) commercial paper issued by (A) any Bank or
any Affiliate of any Bank or (B) any other Person if at the time of purchase
such commercial paper is rated not less than “A-2” (or the then equivalent) by
the rating service of S&P or not less than “P-2” (or the then equivalent) by the
rating service of Moody’s, or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or a Guarantor, (iii) debt or other
securities issued by (A) any Bank or Affiliate of any Bank or (B) or any other
Person, if at the time of purchase such Person’s debt or equity securities are
rated not less than “BB” (or the then equivalent) by the rating service of S&P
or of Moody’s, or upon the discontinuance of both such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower or a Guarantor and (iv) marketable securities of a
class registered pursuant to Section 12(b) or (g) of the Exchange Act;



16





--------------------------------------------------------------------------------





(c)
repurchase agreements relating to investments described in clauses (a) and (b)
above with a market value at least equal to the consideration paid in connection
therewith, with any Person who has a combined capital surplus and undivided
profit of not less than $100,000,000 or the U.S. Dollar equivalent thereof, if
at the time of entering into such agreement the debt securities of such Person
are rated not less than “BBB” (or the then equivalent) by the rating service of
S&P or of Moody’s, or upon the discontinuance of both such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower or a Guarantor; and

(d)
shares of any mutual fund registered under the Investment Company Act of 1940
which invests solely in underlying securities of the types described in clauses
(a), (b) and (c) above.

“Loan Party” means, collectively, the Borrower and each Guarantor.
“LOC Bank” means any Person that has issued (or issues) a performance or
financial letter of credit for the account of any Loan Party or any Subsidiary
of a Loan Party. For the avoidance of doubt (i) at any point that a Bank ceases
to be a Bank then such Person (and any Affiliate of such Person) shall cease to
be a LOC Bank and (ii) at such time the issuer of any performance or financial
letter of credit for the account of the Borrower and/or any (or one or more)
Subsidiary of the Borrower becomes a Bank (or becomes an Affiliate of a Bank)
such Person shall automatically become a LOC Bank until such time that such
Person (or Affiliate of such Person) ceases to be a Bank.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Majority Banks” means at any time Banks holding more than fifty percent (50%)
of the sum of (i) the then aggregate unpaid principal amount of all Advances
held by the Banks, and (ii) the aggregate unused Total Commitments; provided
that any Commitment of, and the portion of any Advances held or deemed held by,
any Defaulting Bank shall be excluded for purposes of making a determination of
Majority Banks.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or
(b) adversely affects the legality, validity or enforceability of this
Agreement, any Note, the Bank of America Fee Letter, the JPMCB Fee Letter, the
Wells Fargo Fee Letter or the Upfront Fee Letter or (c) causes a Default.
“Maximum Rate” means at the particular time in question the maximum non-usurious
rate of interest which, under Applicable Usury Law, may then be contracted for,
taken, reserved, charged or received under this Agreement, the Notes or under
any other agreement entered into in connection with this Agreement or the Notes.
If such maximum non-usurious rate of interest changes after the date hereof, the
Maximum Rate shall, from time to time, be automatically increased or decreased,


17





--------------------------------------------------------------------------------





as the case may be, as of the effective date of each change in such maximum
rate, in each case without notice to Borrower.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Moody’s Rating” means, at any time, the Borrower’s senior unsecured
indebtedness rating then most recently announced by Moody’s.
“Non-U.S. Bank” has the meaning specified in Section 2.15(e).
“Notes” means a promissory note of the Borrower payable to the order of any
Bank, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from Advances.
“Notice of Borrowing” has the meaning specified in Section 2.02.
“Notice of Prepayment” means a notice of prepayment with respect to an Advance,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligated Party” has the meaning specified in Section 4.03.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Advance, Secured Cash Management Agreement,
Secured Hedge Agreement or Secured Bilateral Letter of Credit whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party. Without
limiting the foregoing, the Obligations include the obligation to pay principal,
interest, Secured Bilateral Letter of Credit commissions, charges, expenses,
fees, indemnities and other amounts payable by any Loan Party under any Credit
Document.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation


18





--------------------------------------------------------------------------------





or organization with the applicable governmental authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Bank, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Bank and the jurisdiction imposing such Tax (other than
connections arising from such Administrative Agent or Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any provision hereof, or sold or assigned an
interest in any Advance or Borrowing or in this Agreement or any Note or other
Credit Document).
“Other Taxes” has the meaning specified in Section 2.15(b).
“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
“Participant Register” has the meaning specified in Section 10.06(e).
“Permitted Liens” means, with respect to any Person, Liens:
(a)
for taxes, assessments or governmental charges or levies on property of such
Person incurred in the ordinary course of business to the extent the failure to
pay such taxes, assessments or governmental charges or levies would not be in
breach of Sections 6.01 and 6.06;

(b)
imposed by law, such as landlords’, carriers’, warehousemen’s and mechanics’
liens and other similar Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than sixty (60)
days or which are being contested in good faith and by appropriate proceedings;

(c)
arising in the ordinary course of business (i) out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of such Person or (ii) which were not incurred
in connection with the borrowing of money and do not in the aggregate materially
detract from the value or use of the assets of the Borrower and its Subsidiaries
in the operation of their business;

(d)
securing Debt existing on the Second Amendment Effective Date and listed on the
attached Schedule III or reflected in the financial statements referenced in
Section 5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the Second Amendment Effective Date ;



19





--------------------------------------------------------------------------------





(e)
constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person;

(f)
securing judgments against such Person which are being appealed;

(g)
on real property acquired by such Person after the Second Amendment Effective
Date and securing only Debt of such Person incurred to finance the purchase
price of such property, provided that any such Lien is created within one
hundred eighty (180) days of the acquisition of such property;

(h)
other than those Liens otherwise permitted above, Liens securing Debt of the
Borrower and its Subsidiaries in an aggregate outstanding amount at any time not
to exceed $25,000,000;

(i)
Liens existing on property owned by a Person whose Equity Interests, or all or
substantially all of whose assets, were acquired by the Borrower or one of its
Subsidiaries after the Second Amendment Effective Date at the time of such
acquisition; provided that such Liens are not created in connection with or in
contemplation of such acquisition and do not attach to any other assets or
assets of any other Person, as applicable;

(j)
Liens granted pursuant to the terms of the Credit Documents;

(k)
Liens granted in cash collateral (including any associated deposit or securities
accounts) to secure obligations incurred in connection with the issuance of
letters of credit, bank guaranties, bankers acceptances and similar instruments;
or

(l)
Liens granted in Principal Properties to secure obligations incurred in
connection with Sale-Leaseback Transactions otherwise permitted to be
consummated in accordance with the terms of this Agreement.

Notwithstanding anything herein to the contrary, no Loan Party or any of its
Subsidiaries shall create, assume, incur or suffer to exist, any Lien on or in
respect of any of its Intellectual Property or any of its Principal Properties,
in each case, except as permitted under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Platform” has the meaning specified in Section 6.02.


20





--------------------------------------------------------------------------------





“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
“Principal Property” means all restaurant or related equipment and real
property, in each case which is owned by the Borrower or a Subsidiary and which
constitutes all or part of any restaurant located within the United States or
Canada.
“Private Bank” has the meaning specified in Section 6.02.
“Projections” has the meaning specified in Section 5.13.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Bank” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.
“Rating Level” means the applicable rating level as set forth in the table under
the definition of the Applicable Rate.
“Real Property Holding Company” means any Subsidiary of the Borrower designated
as such by the Borrower in a writing delivered to the Administrative Agent,
which writing shall include a certification that the principal business of such
Subsidiary consists of owning, leasing, dealing in or developing real property.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve


21





--------------------------------------------------------------------------------





Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement.
“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any executive, senior or other vice president,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Sale-Leaseback Transactions” has the meaning specified in Section 7.03(c).
“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any applicable
full-scope Sanctions (at the date of this Agreement, Cuba, Iran, North Korea,
Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50% or more owned by any such
Person or Persons described in clause (a) and (b).
“Sanctions” means applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.


22





--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission (and any
successor thereto).
“SEC Filing” means a report or statement filed with the SEC pursuant to Section
13, 14, or 15(d) of the Exchange Act and the regulations thereunder.
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of September 13, 2016, by and among the Borrower, the Guarantors party
thereto, the Banks party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the date on which the conditions set
forth in Section 3 of the Second Amendment shall have been satisfied (or waived
in accordance with Section 10.01).
“Secured Bilateral Letter of Credit” means any performance or financial letter
of credit that is issued by a LOC Bank for the account of any Loan Party or any
Subsidiary of a Loan Party; provided that the aggregate amount of all such
Secured Bilateral Letters of Credit shall not exceed $35,000,000.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary of a Loan Party and
any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party or any
Subsidiary of a Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Banks, the
Hedge Banks, the Cash Management Banks, the LOC Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” has the meaning specified in Section 6.10.
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.


23





--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 1).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P.
“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related


24





--------------------------------------------------------------------------------





confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, however, “Swap
Contracts” shall not include any equity based derivative or similar transaction
whether documented pursuant to a Master Agreement or otherwise.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes
“Taxes” has the meaning specified in Section 2.15(a).
“Termination Date” means the earliest of (i) September 12, 2021, (ii) (a) the
date of termination in whole of all of the Commitments in accordance with
Section 2.05 and (b) the repayment of all of the aggregate Advances of all Banks
in accordance with Section 2.05 and Section 2.06, and (iii) the termination of
the Total Commitment of all Banks pursuant to Section 8.01, provided that if
such date shall not be a Business Day, the Termination Date shall be the
immediately preceding Business Day.
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any member of the Controlled
Group under Section 4064 of ERISA upon the termination of a Plan or Plan, or
(iii) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
“Third Amendment Effective Date” means April 30, 2018.
“Third Amendment Fee Letter” means the Fee Letter dated April 30, 2018 among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Third Party Funds” has the meaning specified in Section 10.05.
“Total Commitment” means, with respect to a Bank, at any time, the aggregate
amount of the Commitments (whether used or unused) of such Bank, and with
respect to all the Banks, at any time, the aggregate amount of the Commitments
(whether used or unused) of all Banks, in each case, as in effect at such time.


25





--------------------------------------------------------------------------------





“Type” means, with respect to any Advance, its character as either a Eurodollar
Rate Advance or Base Rate Advance.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of Texas.
“UFCA” means the Uniform Fraudulent Conveyance Act.
“United States” means the United States of America.
“Upfront Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, Bank of America, JPMCB, Wells Fargo Bank and the Joint Lead Arrangers.
“UFTA” means the Uniform Fraudulent Transfer Act.
“U.S. Dollars” and “$” mean the lawful currency of the United States of America.
“Wells Fargo Fee Letter” means the Fee Letter dated August 19, 2016 between the
Borrower and Wells Fargo Securities, LLC.
“Wells Fargo Bank” means Wells Fargo Bank, National Association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 2.02.     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”
Section 2.03.     Accounting Terms. All accounting and financial terms not
specifically defined herein and the compliance with each covenant contained
herein with respect to financial matters (unless a different procedure is
otherwise set forth herein) shall be construed in accordance with GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded. If subsequent to
the date hereof any change shall occur in GAAP or in the application thereof and
such change shall affect the calculation of any financial covenant, or any other
provision, set forth herein, then if the Borrower, by notice to the
Administrative Agent, shall request an amendment to any such financial covenant
or other provision to eliminate the effect of such change on such financial
covenant or other provision (or if the Administrative Agent or the Majority
Banks, by notice to the Borrower, shall request an amendment to any such
financial covenant or other provision for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application


26





--------------------------------------------------------------------------------





thereof, then the parties hereto shall enter into negotiations in an effort to
agree upon such an amendment and, until such notice shall have been withdrawn or
such amendment shall have become effective in accordance herewith, such
financial covenant or other provision shall be calculated or interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective.
Without limiting the foregoing, leases shall continue to be, for all purposes of
this Agreement, classified and accounted for on a basis consistent with that
reflected in the audited financial statements of the Borrower last delivered to
the Administrative Agent prior to the Third Amendment Effective Date,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
Section 2.04.     Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified.
Unless the context requires otherwise, references herein or in any Credit
Document or any other agreement or document to this Agreement shall be construed
to refer to this Agreement as may be further amended, amended and restated,
restated, supplemented or modified from time to time in accordance with the
terms hereof.
Section 2.05.     Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is used in the inclusive
sense of “and/or.” Unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (d) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


27





--------------------------------------------------------------------------------





(b)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(c)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
Section 2.06.     Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE III.    

AMOUNTS AND TERMS OF THE ADVANCES
Section 3.01.     The Advances. Each Bank, severally and for itself alone, on
the terms and conditions hereinafter set forth, hereby agrees to make Advances
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount outstanding not to exceed at any time such Bank’s
Commitment. Each Borrowing of Advances shall be in an aggregate amount of not
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
and shall consist of Advances of the same Type made to the Borrower on the same
day by the Banks ratably according to their respective Commitments and in the
case of Advances that are Eurodollar Rate Advances, having the same Interest
Period. Within the limits of each Bank’s Commitment, the Borrower may borrow,
prepay pursuant to Section 2.06(b) and reborrow.
Section 3.02.     Requests for Advances. During the applicable Availability
Period, each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) (a) in the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, at least three (3) Business Days prior to the date of
the proposed Borrowing, and (b) in the case of a proposed Borrowing comprised of
Base Rate Advances, on the Business Day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof by telecopy. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing (including by telecopy), in substantially the
form of Exhibit B hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Notice of


28





--------------------------------------------------------------------------------





Borrowing shall refer to this Agreement and shall specify (i) the requested date
of such Borrowing (which shall be a Business Day), (ii) the requested Type of
Advances comprising such Borrowing, (iii) the requested aggregate principal
amount of such Borrowing, and (iv) in the case of a Borrowing of a Eurodollar
Rate Advance, the requested Interest Period for such Borrowing.
Section 3.03.     Borrowings; Advances; Termination of Eurodollar Rate Advances.
 
(a)    Advances shall be made as part of a Borrowing consisting of Advances of
the same Type made by the applicable Banks ratably in accordance with their
respective Commitments on the borrowing date of the Borrowing of Advances. The
failure of any Bank to make any Advance shall not in itself relieve any other
Bank of its obligation to lend hereunder.
(b)    Each Borrowing shall be a Eurodollar Rate Borrowing or a Base Rate
Borrowing. Each Bank may at its option make any Eurodollar Rate Advance by
causing the Eurodollar Lending Office of such Bank to make such Advance,
provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement and the applicable Note, if any. Advances of more than one (1)
interest rate option may be outstanding at the same time, provided, however,
that the Borrower shall not be entitled to request any Advances which, if made,
would result in Advances, an aggregate of more than ten (10) separate Advances
of any Bank being outstanding hereunder at any one time. For purposes of the
foregoing, (i) Eurodollar Rate Advances having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Eurodollar Rate Advances and (ii) Eurodollar Rate Advances and Base
Rate Advances, regardless of whether they commence on the same date, shall be
considered separate Advances.
(c)    Each Bank shall, before 1:00 P.M. (New York City time) on the borrowing
date of each requested Borrowing make available at its Applicable Lending Office
for the account of the Administrative Agent at its address referred to in
Section 10.02, in immediately available funds, such Bank’s ratable portion of
such requested Borrowing in accordance with its applicable Commitment. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower not later than 2:00 P.M. (New York
City time) at such account of the Borrower as the Borrower shall from time to
time designate in a notice delivered to the Administrative Agent that is
reasonably acceptable to the Administrative Agent. If the applicable conditions
set forth in Article III to any such Borrowing are not met, the Administrative
Agent shall so notify the Banks making the Advances comprising such Borrowing
and return the funds so received to the respective Banks as soon as practicable.
(d)    Notwithstanding anything in this Agreement to the contrary:
(i)    if any Bank shall, at least one (1) Business Day before the date of any
requested Borrowing to be made, notify the Administrative Agent that the
introduction of or any change in or the interpretation of any Law or regulation
makes it unlawful, or that any central bank or other governmental authority
asserts that it is unlawful, for such Bank


29





--------------------------------------------------------------------------------





or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund Eurodollar Rate Advances hereunder, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
any subsequent Borrowing shall be suspended until such Bank shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance;
(ii)    if the Majority Banks shall, on or before the date any requested
Borrowing consisting of Eurodollar Rate Advances is to be made, notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Advances
will not adequately reflect the cost to such Banks of making their respective
Eurodollar Rate Advances, the right of the Borrower to select the Eurodollar
Rate for such Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent, at the request of the Majority Banks, shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance;
(iii)    if the Administrative Agent determines that in connection with any
request for a Eurodollar Rate Advance or a conversion to or continuation thereof
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advances or (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance or in connection with an existing or
proposed Base Rate Advance, (A) the Administrative Agent shall forthwith notify
the Borrower and the Banks that the interest rate cannot be determined for such
Eurodollar Rate Advances, (B) the right of the Borrower to select Eurodollar
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (C) each Advance
comprising such Borrowings shall be a Base Rate Advance;
(iv)    if the Borrower has requested a proposed Borrowing consisting of
Eurodollar Rate Advances and as a result of circumstances referred to in
clauses (i) and (ii) above, such Borrowing would not consist of Eurodollar Rate
Advances, the Borrower may, by notice given reasonably prior to the time of such
proposed Borrowing, cancel such Borrowing, in which case such Borrowing shall be
canceled and no Advances shall be made as a result of such requested Borrowing;
and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Advances consisting of Eurodollar Rate Advances, in
accordance with the provisions contained in Section 2.04(b) and in this
Section 2.03(d), the Administrative Agent will promptly so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances.
(e)    Each Notice of a Borrowing shall be irrevocable and binding on the
Borrower, except as set forth in Section 2.03(d)(iv). In the case of any
Eurodollar Rate Advance requested by the


30





--------------------------------------------------------------------------------





Borrower in a Notice of Borrowing, the Borrower shall, unless the second
following sentence shall be applicable, indemnify each Bank against any loss,
cost or expense incurred by such Bank if such Eurodollar Rate Advance is not
made, including as a result of any failure to fulfill, on or before the date
specified in such Notice of Borrowing for such Borrowing, the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund such Advance to be made by such Bank as part of such Borrowing when such
Advance, as a result of such failure, is not made on such date. A certificate in
reasonable detail as to the basis for and the amount of such loss, cost or
expense submitted to the Borrower and the Administrative Agent by such Bank
shall be prima facie evidence of the amount of such loss, cost or expense. If a
Borrowing requested by the Borrower to be comprised of Eurodollar Rate Advances
is not made as a Borrowing comprised of Eurodollar Rate Advances as a result of
Section 2.03(d), the Borrower shall indemnify each Bank against any loss
(excluding loss of profits), cost or expense incurred by such Bank by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
(prior to the time such Bank is actually aware that such Borrowing will not be
so made), to fund the Advance to be made by such Bank as part of such Borrowing.
A certificate in reasonable detail as to the basis for and the amount of such
loss, cost or expense submitted to the Borrower and the Administrative Agent by
such Bank shall be prima facie evidence of the amount of such loss, cost or
expense.
(f)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing in accordance
with its applicable Commitment, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with Section 2.02 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower requesting such
Borrowing on such date a corresponding amount. If, and to the extent that, such
Bank shall not have so made such ratable portion of such Borrowing in accordance
with its applicable Commitment available to the Administrative Agent, such Bank
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Bank, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Bank shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Advance as part of such Borrowing for purposes of this Agreement.
(g)    The failure of any Bank to make any Advance to be made by it as part of
any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make any Advance to be made
by such other Bank on the date of any Borrowing.


31





--------------------------------------------------------------------------------





Section 3.04.     Conversions and Continuations of Borrowings. (23) Subject to
the limitations set forth in Section 2.03(b) and Section 2.03(d), the Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) three (3)
Business Days prior to the date of conversion or continuation, to convert any
Borrowing which constitutes a Base Rate Borrowing into a Eurodollar Rate
Borrowing, to convert any Borrowing which constitutes a Eurodollar Rate
Borrowing into a Base Rate Borrowing or, to continue any Borrowing constituting
a Eurodollar Rate Borrowing for an additional Interest Period, subject in each
case to the following:
(A)    each conversion or continuation shall be made based on the pro rata
Commitment of the Banks in accordance with the respective principal amounts of
the applicable Advances comprising the converted or continued Borrowing;
(B)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;
(C)    accrued interest on any Advance (or portion thereof) being converted or
continued shall be paid by the Borrower at the time of conversion or
continuation;
(D)    if any Eurodollar Rate Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Banks pursuant to Section 2.03(e) and
Section 2.06(d) as a result of such conversion;
(E)    no Interest Period may be selected for any Eurodollar Rate Borrowing that
would end later than the applicable Termination Date;
(F)    no Default shall have occurred and be continuing at the time of, or
result from, such conversion or continuation; and
(G)    each such conversion or continuation shall constitute a representation
and warranty by the Borrower and the Guarantors that no Default (i) has occurred
and is continuing at the time of such conversion or continuation, or (ii) would
result from such conversion or continuation.
(b)    Each notice pursuant to Section 2.04(a) shall be irrevocable, shall be in
writing (or telephone notice promptly confirmed in writing) and shall refer to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Rate Borrowing or a Base Rate
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Rate Borrowing, the Interest Period
with respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Rate Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. The


32





--------------------------------------------------------------------------------





Administrative Agent shall promptly advise the Banks of any notice given
pursuant to Section 2.04(a) and of each applicable Bank’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with Section 2.04(a) to continue any Eurodollar Rate Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with Section 2.04(a) to convert such Eurodollar Rate Borrowing), such
Eurodollar Rate Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
as a Base Rate Borrowing. For the avoidance of doubt, no notice shall be
required for a Base Rate Borrowing to continue as a Base Rate Borrowing.
Section 3.05.     Optional Termination and Reduction of the Commitments. The
Borrower shall have the right, upon at least three (3) Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce in part the unused
portions of the Total Commitments, provided that (a) each partial reduction
shall be in the aggregate amount of at least $10,000,000 and in an integral
multiple of $1,000,000 in excess thereof, (b) the aggregate used amount of the
Commitments of each Bank shall not be reduced to an amount which is less than
the aggregate principal amount of the Advances of such Bank then outstanding,
and (c) no Notice of Borrowing has been delivered and is in effect that would
result in aggregate Advances being outstanding in an aggregate amount in excess
of the Total Commitment thereafter. Such notice shall specify the date and the
amount of the reduction or termination of the Total Commitment. Any such
reduction or termination of the Total Commitment shall be made ratably among the
Banks in accordance with their respective Commitments and shall be permanent.
Simultaneously with any termination of the Total Commitment, in whole or in
part, the Borrower shall pay to the Administrative Agent for the accounts of the
Banks the accrued and unpaid facility fee as set forth in Section 2.09(a).
Section 3.06.     Repayment and Prepayment of Advances; Notes.
(a)    The Borrower agrees to repay the Banks all of the Advances in full on the
Termination Date.
(b)    The Borrower may, upon at least one (1) Business Day’s notice in respect
of Base Rate Advances, and, in respect of Eurodollar Rate Advances, upon at
least three (3) Business Days’ notice, to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Prepayment stating the
proposed date (which shall be a Business Day), the Type of Advances to be
prepaid and aggregate principal amount of the prepayment, and if such notice is
given, the Borrower shall, prepay the outstanding principal amounts of the
Advances comprising part of the same Borrowing in whole or ratably in accordance
with the Commitments of the applicable Banks, together with accrued interest to
the date of such prepayment on the principal amount prepaid and all fees and
amounts, if any, required to be paid under this Agreement, including, without
limitation, pursuant to Section 2.06(d), Section 2.09(a) and Section 2.11 as a
result of such prepayment, provided, however, that each partial prepayment of
Advances pursuant to this Section 2.06(b) shall be in an aggregate principal
amount not less than $10,000,000 for each Advance so prepaid and increments of
$1,000,000 in excess thereof and in an aggregate principal amount such that
after giving effect thereto no Borrowing of Advances comprised of Base Rate
Advances shall have a


33





--------------------------------------------------------------------------------





principal amount outstanding of less than $5,000,000 and no Borrowing of
Advances comprised of Eurodollar Rate Advances shall have a principal amount
outstanding of less than $10,000,000.
(c)    Each notice of prepayment shall specify the prepayment date, the Type of
Borrowing to be prepaid and the aggregate principal amount of each Borrowing to
be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein.
(d)    In the event that any Bank shall incur any loss or expense (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Bank to fund or maintain
all or any portion of the outstanding principal amount of any Advance) as a
result of any repayment occurring prior to the last day of any Interest Period,
or prepayment, of a Eurodollar Rate Advance or conversion of any Eurodollar
Borrowing, on a date other than the last day of any Interest Period applicable
thereto, then the Borrower shall pay to the Administrative Agent for the account
of such Bank, on demand, such amount as will reimburse the Bank for such loss or
expense. A certificate as to the amount of such loss or expense setting forth
the calculation thereof, submitted by such Bank to the Borrower and the
Administrative Agent, shall be conclusive and binding for all purposes in the
absence of error.
(e)    The records maintained by the Administrative Agent and the Banks shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Advances, interest and fees due or accrued hereunder,
provided that the failure of the Administrative Agent or any Bank to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement. Any Bank may request that Advances made by it be evidenced by a
Note. In such event, the Borrower shall prepare, execute and deliver to such
Bank each such Note payable to such Bank.
(f)    All voluntary and mandatory repayments under this Section 2.06 and under
this Agreement (including pursuant to Section 7.03(b)) shall be accompanied by
all accrued interest on the principal amount being repaid or prepaid to the date
of prepayment, if any, and all other fees and amounts required under this
Section 2.06 and under this Agreement (including, without limitation, pursuant
to Section 2.06(d), Section 2.09(a) and Section 2.11).
Section 3.07.     Interest on Advances. (23) Interest on Advances. The Borrower
shall pay interest on the unpaid principal amount of each Advance made by each
Bank from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum (but subject to the provisions of
Section 10.08):
(i)    if such Advance is a Base Rate Advance, a rate per annum, commencing on
the applicable borrowing date, equal to the Base Rate in effect from time to
time for such Advance plus the Applicable Rate in effect from time to time for
such Advance, payable on each Interest Payment Date; and
(ii)    if such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during the Interest Period for such Advance to the sum of the
Eurodollar Rate for


34





--------------------------------------------------------------------------------





such Interest Period plus the Applicable Rate in effect from time to time for
such Advance, payable on each Interest Payment Date.
(b)    Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as such Bank shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Bank, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to one hundred percent (100%) minus the
Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Bank and notified to the
Borrower through the Administrative Agent. A certificate as to the amount of
such additional interest submitted to the Borrower and the Administrative Agent
by such Bank shall be conclusive and binding for all purposes, absent error.
(c)    Payment of Interest. All accrued but unpaid interest on all Advances
shall be due and payable in arrears on the Interest Payment Dates related
thereto.
(d)    Maximum Interest. The parties hereto agree that the sum of (i) interest
payable in accordance with this Section 2.07, plus (ii) the fees payable as
provided in Section 2.09 to the extent they would constitute interest under
Applicable Usury Law, plus (iii) other consideration payable hereunder or under
the Notes which constitutes interest under Applicable Usury Law (whether or not
denoted as interest), shall, as more fully provided in Section 10.08, not exceed
the maximum amount allowed under Applicable Usury Law.
Section 3.08.     Interest Rate Determination. The Administrative Agent shall
give prompt notice to the Borrower and the Banks of the applicable interest rate
for each Eurodollar Rate Advance determined by the Administrative Agent for
purposes of Section 2.07.
Section 3.09.     Fees. (23) Facility Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, a facility fee on such
Bank’s Total Commitment (regardless of usage) from the date hereof until the
applicable Termination Date in an amount equal to such Bank’s Total Commitment
(regardless of usage) multiplied by the Facility Fee Rate therefor (as such rate
is set forth under the definition of the Applicable Rate), payable in arrears in
quarterly installments on the last day of each calendar quarter so long as any
Advance is outstanding or any Bank has any Commitment, on the effective date of
any reduction or termination of the Total Commitment pursuant to Section 2.05
and on the applicable Termination Date.
(a)    Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its sole account, the fees separately agreed upon with
the Administrative Agent in the Bank of America Fee Letter.


35





--------------------------------------------------------------------------------





Section 3.10.     Payments; Computations; Interest on Overdue Amounts. (23) The
Borrower shall make each payment hereunder and under the Notes to be made by it
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Administrative Agent at its address referred to in Section 10.02
in same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable pursuant to Section 2.06(d), 2.07(b), 2.11,
2.12, 2.14 or 2.15, which shall not necessarily be paid ratably to the Banks in
accordance with their respective Total Commitment and other than amounts
pursuant to Section 2.09(b) which shall be for the Administrative Agent’s sole
account) to the Banks in accordance with their respective Total Commitment for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank to such Bank for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. In no event shall any Bank be
entitled to share any fees paid to the Administrative Agent pursuant to
Section 2.09(b).
(a)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.07(b), by a Bank) of an interest rate hereunder shall be conclusive
and binding for all purposes, absent error.
(b)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be,
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due by the Borrower to any
Bank hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Bank shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Bank together with interest thereon, for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.


36





--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default, the Applicable Rate shall automatically be increased
by 2% per annum (the “Default Rate”).
Section 3.11.     Consequential Losses on Eurodollar Rate Advances. If (a) any
payment (or purchase pursuant to Section 2.13) of principal of any Eurodollar
Rate Advance made to the Borrower is made other than on an Interest Payment Date
relating to such Advance, as a result of a prepayment pursuant to
Section 2.06(b) or 2.14 or acceleration of the maturity of the Advances pursuant
to Section 8.01 or for any other reason or as a result of any such purchase;
(b) a Eurodollar Rate Advance is converted pursuant to Section 2.04 at a time
other than the end of an Interest Period; or (c) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of any such payment or purchase, including, without
limitation, any loss (including loss of reasonably anticipated profits, except
in the case of such a purchase pursuant to Section 2.13), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such Advance.
Section 3.12.     Increased Costs. (23) If, due to any Change in Law, there
shall be any increase in the cost to any Bank of agreeing to make or making,
funding or maintaining any Eurodollar Rate Advance to the Borrower, then the
Borrower shall from time to time, upon demand by such Bank (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Bank, shall be
prima facie evidence of the amount of such increased cost. Promptly after any
Bank becomes aware of any such introduction, change or proposed compliance, such
Bank shall notify the Borrower thereof, provided that the failure to provide
such notice shall not affect such Bank’s rights hereunder, except that such
Bank’s right to recover such increased costs from the Borrower for any period
prior to such notice shall be limited to the period of ninety (90) days
immediately prior to the date such notice is given to the Borrower.
(a)    If any Bank determines that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Bank or any corporation controlling such Bank and that the amount of such
capital or liquidity is increased by or based upon the existence of such Bank’s
Advances or commitment to lend to the Borrower hereunder and other commitments
of this type, then, upon receipt of a demand by such Bank (with a copy of such
demand to the Administrative Agent), the Borrower shall, within ten (10) days of
such demand, notify such Bank and the Administrative Agent if the Borrower
desires to replace such Bank in accordance with Section 2.13. If the Borrower
either fails to notify such Bank and the Administrative Agent in accordance with
the prior sentence or fails to replace such Bank within the time periods
specified in Section 2.13, the Borrower shall promptly pay to the Administrative
Agent for the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate


37





--------------------------------------------------------------------------------





such Bank or such corporation in the light of such circumstances, to the extent
that such Bank reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Bank’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Bank shall be conclusive and binding for all purposes, absent
error.
Section 3.13.     Replacement of Banks. In the event that (a) any Bank makes a
demand for payment under Section 2.07(b) or Section 2.12, (b) the Borrower is
required to make any payment in respect of Taxes or Other Taxes pursuant to
Section 2.15 or (c) any Bank becomes a Defaulting Bank, the Borrower may within
ninety (90) days of the applicable event, if no Default then exists, replace
such Bank with another commercial bank, financial institution or other Person in
accordance with all of the provisions of Section 10.06(a) (including execution
of an appropriate Assignment), provided that (i) all obligations of such Bank to
lend hereunder shall be terminated and the Advances payable to such Bank and all
other obligations owed to such Bank hereunder shall be purchased in full without
recourse at par plus accrued interest at or prior to such replacement, (ii) such
replacement shall be reasonably satisfactory to the Administrative Agent,
(iii) if such replacement bank is not already a Bank hereunder, the Borrower
(and, for avoidance of doubt, not the replacement bank) shall pay to the
Administrative Agent an assignment fee of $3,500 in connection with such
replacement, (iv) such replacement shall, from and after such replacement, be
deemed for all purposes to be a “Bank” hereunder with a Commitment in the amount
of the respective Commitment of the assigning Bank immediately prior to such
replacement (plus, if such replacement bank is already a Bank prior to such
replacement, the respective Commitment of such Bank prior to such replacement),
as such amount may be changed from time to time pursuant hereto, and shall have
all of the rights, duties and obligations hereunder of the Bank being replaced,
and (v) such other actions shall be taken by the Borrower, such Bank and such
replacement bank as may be appropriate to effect the replacement of such Bank
with such replacement bank on terms such that such replacement bank has the same
rights, duties and obligations hereunder as such Bank (including, without
limitation, execution and delivery of new Notes to such replacement bank if such
replacement bank shall so request, redelivery to the Borrower in due course of
any Notes payable to such Bank and specification of the information contemplated
by Schedule I as to such replacement bank).
Section 3.14.     Illegality and Unavailability. (%3) Notwithstanding any other
provision of this Agreement, if any Bank shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any Law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Advance whose interest is determined by reference to
the Eurodollar Rate or to continue to fund or maintain any Advance hereunder
whose interest is determined by reference to the Eurodollar Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof to the Borrower by the Administrative
Agent,


38





--------------------------------------------------------------------------------





(i)    the obligation of such Bank to make or continue any Eurodollar Rate
Advance or to covert Base Rate Advance to Eurodollar Rate Advance shall be
suspended until the Administrative Agent shall notify the Borrower and the Bank
that the circumstances causing such suspension no longer exist,
(ii)    the Eurodollar Rate Advances then outstanding of such Bank, together
with all accrued interest thereon and all amounts payable pursuant to
Section 2.11, shall be automatically converted to Base Rate Advances, or, at the
option of the Borrower, prepaid in full, unless such Bank shall determine in
good faith in its sole opinion that it is lawful to maintain such Eurodollar
Rate Advances made by such Bank to the end of the Interest Period then
applicable thereto, and
(iii)    if such notice asserts the illegality of such Bank making or
maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Advances of such Bank shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Bank
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.
(b)    If in connection with any request for a Eurodollar Rate Advance or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advance, or (B) (x) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance or in connection with an existing
or proposed Base Rate Advance and (y) the circumstances described in Section
2.14(d)(i) do not apply (in each case with respect to this clause (i), “Impacted
Advances”), or (ii) the Administrative Agent or the Majority Banks determine
that for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance does not adequately and fairly
reflect the cost to such Banks of funding such Eurodollar Rate Advance, the
Administrative Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar Rate
Advances shall be suspended, (to the extent of the affected Eurodollar Rate
Advance or Interest Periods), and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Majority Banks described in clause (ii) of
Section 2.14(b), until the Administrative Agent upon instruction of the Majority
Banks) revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Advances (to the extent of the affected Eurodollar Rate Advances
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Advances in the amount
specified therein.
(c)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(b), the Administrative
Agent, in consultation


39





--------------------------------------------------------------------------------





with the Borrower, may establish an alternative interest rate for the Impacted
Advances, in which case, such alternative rate of interest shall apply with
respect to the Impacted Advances until (i) the Administrative Agent revokes the
notice delivered with respect to the Impacted Advances under clause (i) of the
first sentence of Section 2.14(b), (ii) the Administrative Agent or the Majority
Banks notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Banks of
funding the Impacted Advances, or (iii) any Bank determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Bank or its Applicable Lending Office to make, maintain or
fund Advances whose interest is determined by reference to such alternative rate
of interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
(d)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Majority Banks
notify the Administrative Agent (with, in the case of the Majority Banks, a copy
to the Borrower) that the Borrower or Majority Banks (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable


40





--------------------------------------------------------------------------------





discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Banks and the Borrower unless,
prior to such time, Banks comprising the Majority Banks have delivered to the
Administrative Agent written notice that such Majority Banks (A) in the case of
an amendment to replace LIBOR with a rate described in clause (x), object to the
Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Majority Banks shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Bank.  Thereafter, (x) the obligation of the Banks to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances (subject to the foregoing clause (y)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Conforming Changes to the Banks
reasonably promptly after such amendment becomes effective.
Section 3.15.     Taxes. (23) Any and all payments by the Borrower or a
Guarantor hereunder or under the Notes or any other Credit Document shall be
made in accordance with Section 2.10, and subject to Applicable Law and Sections
2.15(c), 2.15(e) and 2.16, free and clear of and without deduction for any and
all taxes, levies, imposts, deductions, charges or withholdings with respect
thereto, and all liabilities with respect thereto, including any interest,
additions to tax or penalties applicable thereto (all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower or a Guarantor shall be required by Law
to deduct any Taxes from or in respect of any sum


41





--------------------------------------------------------------------------------





payable by it hereunder or under any Note or other Credit Document to any Bank
or the Administrative Agent, (y) the Borrower or such Guarantor, as the case may
be, shall make such deductions and (z) the Borrower or such Guarantor, as the
case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law, rules and
regulations, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower or such Guarantor, as the case may be, shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) such Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(a)    In addition, the Borrower or a Guarantor, as the case may be, agrees to
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made by
the Borrower or such Guarantor hereunder or under any Note or other Credit
Document executed by it or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any Note or other Credit Document
(hereinafter referred to as “Other Taxes”).
(b)    Within thirty (30) days after the date of the payment of Taxes by or at
the direction of the Borrower or such Guarantor, the Borrower will furnish to
the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment thereof. If a Bank
receives from the relevant jurisdiction imposing such Tax a refund of a specific
Tax item for which it has been indemnified by the Borrower with respect to which
the Borrower has paid additional amounts pursuant to this Section 2.15, it shall
pay the Borrower an amount equal to such refund, together with any interest paid
by such jurisdiction with respect to such refund, provided that the Borrower,
upon the request of such Bank, agrees to promptly repay the amount (or portion
thereof) paid over to the Borrower by such Bank in the event such Bank is
required to repay the refund (or portion thereof) to such jurisdiction.
(c)    Without prejudice to the survival of any other agreement of the Borrower
or the Guarantors hereunder, the agreements and obligations of the parties
contained in this Section 2.15 shall survive the payment in full of principal
and interest hereunder and under the Notes and other Credit Documents.
(d)    Each Bank that is organized under the laws of any jurisdiction other than
the United States of America or any state or political subdivision thereof (for
purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall deliver to the
Borrower and the Administrative Agent on or prior to Effective Date or upon the
effectiveness of any Assignment, or at such other times prescribed by Applicable
Law, (i) two (2) properly completed and signed originals of United States of
America Internal Revenue Service form W-8BEN-E, W-BEN or W-8ECI, as appropriate,
or any successor applicable form, as the case may be, certifying that such Bank
is entitled to benefits under an income tax treaty to which the United States is
a party that eliminates or reduces the rate of withholding tax on payments under
this Agreement and the other Credit Documents or certifying that the income
receivable pursuant to this Agreement and the other Credit Documents is
effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Non-U.S. Bank is not a “bank”


42





--------------------------------------------------------------------------------





or other Person described in Code Section 881(c)(3), two properly completed and
signed originals of a statement substantially in the form of Exhibit E hereto,
together with two properly completed and signed originals of Internal Revenue
Service form W-8BEN-E (or W-BEN if applicable), upon which the Borrower is
entitled to rely, from any such Non-U.S. Bank or any successor applicable form,
together with any other certificate or statement of exemption or reduction
required under the Code, in order to establish that such Non-U.S. Bank is
entitled to treat the interest payments under this Agreement and the other
Credit Documents as portfolio interest that is exempt from withholding tax under
the Code. Thereafter, upon the reasonable request of the Borrower or the
Administrative Agent, each such Non-U.S. Bank shall (A) upon the obsolescence of
any form previously delivered by such Non-U.S. Bank, promptly submit to the
Administrative Agent and the Borrower such additional properly completed and
signed originals of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to qualify for a
deduction in United States withholding taxes, or such evidence as is reasonably
satisfactory to the Borrower and the Administrative Agent of an available
exemption from United States withholding taxes, in respect of all payments to be
made to such Non-U.S. Bank by the Borrower pursuant to the Credit Documents, and
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption. If a payment made to
a Bank hereunder or under any Note or other Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. A Non-U.S. Bank shall not be required to deliver any form or
statement pursuant to this Section 2.15 that such Non-U.S. Bank is not legally
able to deliver. The Borrower shall not be required to pay additional amounts to
any Bank pursuant to this Section 2.15 to the extent that such Bank did not
qualify for a complete exemption from United States withholding taxes at the
time such Bank became a party to this Agreement and to the extent that the
obligation to pay additional amounts would not have arisen but for the failure
of such Bank to comply with this paragraph (e), except to the extent such Bank
is not able to comply as a result of a change in law. Any assignee of all or any
portion of any Bank’s rights and obligations under this Agreement shall be
subject to this Section 2.15(e). For purposes of this Section 2.15, Applicable
Law includes FATCA.
(e)    Upon the reasonable request of the Borrower, any Bank claiming any
additional amounts payable pursuant to this Section 2.15 shall use its
reasonable efforts (consistent with its internal policies and requirements of
Law) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may


43





--------------------------------------------------------------------------------





thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank.
(f)    The Borrower or the applicable Guarantor shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or such Bank, as
applicable, or required to be withheld or deducted from a payment to the
Administrative Agent or such Bank, as applicable, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent error.
(g)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that the Borrower or the applicable
Guarantor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower and such
Guarantor to do so), (ii) any Taxes attributable to such Bank’s failure to
comply with the provisions of Section 10.06(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Bank, in
each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Credit Document or otherwise payable by the Administrative Agent to
the Bank from any other source against any amount due to the Administrative
Agent under this paragraph (h).
Section 3.16.     Payments Pro Rata. Except as provided in Sections 2.06(d),
2.07(b), 2.09(b), 2.11, 2.12, 2.14 or 2.15, each of the Banks agrees that if it
should receive any payment (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under this
Agreement or the Notes or other Credit Documents, or otherwise) in respect of
any obligation of the Borrower or the Guarantors hereunder or under the Notes or
other Credit Documents of a sum which with respect to the related sum or sums
received by other Banks in accordance with their respective applicable
Commitments is in a greater proportion than the total amount of principal,
interest, fees or any other obligation incurred hereunder, as the case may be,
then owed and due to such Bank bears to the total amount of principal, interest,
fees or any such other obligation then owed and due to all of the Banks in
accordance with their respective applicable Commitments immediately prior to
such receipt, then such Bank receiving such excess payment shall purchase for
cash without recourse from the other Banks an interest in the obligations of the
Borrower to such Banks in such amount as shall result in a proportional
participation by all of the Banks in accordance with their respective applicable
Commitments


44





--------------------------------------------------------------------------------





in the aggregate unpaid amount of principal, interest, fees or any such other
obligation, as the case may be, owed to all of the Banks in accordance with
their respective applicable Commitments, provided that if all or any portion of
such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each other Bank in accordance with their respective Commitments
shall be rescinded and each such other applicable Bank shall repay to the
purchasing Bank the purchase price to the extent of such other Bank’s ratable
share (according to the proportion of (i) the amount of the participation
purchased from such other Bank as a result of such excess payment to (ii) the
total amount of such excess payment) of such recovery together with an amount
equal to such other Bank’s ratable share (according to the proportion of (a) the
amount of such other Bank’s required repayment to (b) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrower agrees that any Bank so purchasing a participation from another Bank
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation.
Section 3.17.     Increase in Commitments. The Borrower may at any time and from
time to time, by written notice to the Administrative Agent (which shall
promptly deliver a copy to the Banks) executed by a Responsible Officer of the
Borrower and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Bank”), which may
include any Bank, cause the Commitments of the Increasing Banks to be increased
(or cause the Increasing Banks to extend new Commitments) in an amount for each
Increasing Bank (which shall not be less than $10,000,000) set forth in such
notice, provided that (i) no Bank shall have any obligation to increase its
Commitment pursuant to this paragraph, (ii) all new Commitments and increases in
existing Commitments becoming effective under this paragraph during the term of
this Agreement shall not exceed $200,000,000 in the aggregate, (iii) each
Increasing Bank, if not already a Bank hereunder, shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and (iv) each Increasing Bank, if not already a Bank hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”). New Commitments and increases in Commitments shall become effective
on the date specified in the applicable notices delivered pursuant to this
Section 2.17. Upon the effectiveness of any Accession Agreement to which any
Increasing Bank is a party, such Increasing Bank shall thereafter be deemed to
be a party to this Agreement and shall be entitled to all rights, benefits and
privileges accorded a Bank hereunder and subject to all obligations of a Bank
hereunder. Notwithstanding the foregoing, no increase in the Total Commitments
(or in the Commitment of any Bank) pursuant to this paragraph shall become
effective unless (i) the Administrative Agent shall have received documents
consistent with those delivered under Section 3.01(a)(ii) through (v), giving
effect to such increase, (ii) on the effective date of such increase, the
representations and warranties of the Borrower and the Guarantors set forth in
this Agreement shall be true and correct in all material respects and no Default
shall have occurred and be continuing or would result therefrom, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the


45





--------------------------------------------------------------------------------





Borrower, and (iii) (x) upon the reasonable request of any Bank made at least
five (5) days prior to the effectiveness of any Accession Agreement, the
Borrower shall have provided to such Bank, and such Bank shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act, in each case at
least three (3) Business Days prior to the effectiveness of any Accession
Agreement and (y) at least three (3) Business Days prior to the effectiveness of
any Accession Agreement, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Bank that so requests, a Beneficial Ownership Certification in relation to
such Loan Party. On the effective date of any increase in the Commitments
pursuant to this Section 2.17, to the extent there are outstanding Advances, the
parties hereto shall implement such arrangements as may be agreed upon by the
Borrower and the Administrative Agent to ensure that the proportion between the
Banks’ outstanding Advances, after giving effect to such increase, and their
respective Commitments, after giving effect to such increase, will be
re-established, and the effectiveness of such increase shall be conditioned on
the implementation of such arrangements. This Section 2.17 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
Section 3.18.     Defaulting Banks. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
(a)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 10.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Bank to the Administrative Agent hereunder; second, if so determined by the
Administrative Agent, to be held as cash collateral for future funding
obligations of that Defaulting Bank; third, as the Borrower may request (so long
as no Default exists), to the funding of any Advance in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement; fifth, to the payment of
any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against that Defaulting Bank as a
result of that Defaulting Bank’s breach of its obligations under this Agreement;
sixth, so long as no Default exists to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction;


46





--------------------------------------------------------------------------------





provided that if (x) such payment is a payment of the principal amount of any
Advances in respect of which that Defaulting Bank has not fully funded its
appropriate share and (y) such Advances were made at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Advances of all non-Defaulting Banks on a pro rata
basis in accordance with their applicable Commitment (computed without giving
effect to the applicable Commitment of any Defaulting Bank) prior to being
applied to the payment of any Advances owed to, that Defaulting Bank. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.18(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
(c)    Certain Fees. That Defaulting Banks shall not be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Bank
is a Defaulting Bank (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).
(d)    Defaulting Bank Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Bank will, to the extent applicable,
purchase that portion of outstanding Advances of the other Banks or take such
other actions as the Administrative Agent may determine to be necessary to cause
the applicable Advances to be held on a pro rata basis by the Banks in
accordance with their respective applicable Commitment, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank having been a
Defaulting Bank.
ARTICLE IV.    

CONDITIONS
Section 4.01.     Conditions Precedent to Effectiveness. The obligations of the
Banks to make Advances hereunder shall become effective upon the satisfaction of
all of the following conditions precedent:
(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Banks, and (except for the Notes) in sufficient
copies for each Bank:
(i)    this Agreement duly executed by the Borrower, the Guarantor, each Bank
and the Administrative Agent;


47





--------------------------------------------------------------------------------





(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement and any Notes and (C) that a true, correct and complete copy of
the resolutions of the Borrower’s Board authorizing the transactions
contemplated hereby is attached thereto and that such resolutions are in full
force and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Guarantor certifying (A) the Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of the Guarantor
authorized to sign this Agreement and (C) that a true, correct and complete copy
of the resolutions of the Guarantor’s Board authorizing the making and
performance of this Agreement by the Guarantor is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Jackson Walker L.L.P., legal counsel for each of
the Borrower and the Guarantor, dated the Effective Date, substantially in the
form of Exhibit D hereto; and
(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation of each of the Borrower and the Guarantor as
to the existence and good standing of the Borrower and the Guarantor, as
applicable.
(b)    No Material Adverse Change. No event or events which have or would
reasonably be expected to have a Material Adverse Effect shall have occurred
since June 29, 2016.
(c)    No Default. No Default or event which, with the giving of notice, the
lapse of time or both, would constitute a Default shall have occurred and be
continuing.
(d)    Representations and Warranties. The representations and warranties
contained in Article V hereof shall be true and correct in all material respects
on and as of the Effective Date, except to the extent that such representations
and warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.
(e)    No Material Litigation. No legal or regulatory action or proceeding shall
have commenced and be continuing against the Borrower or any of its Subsidiaries
since the date of this Agreement which has, or would reasonably be expected to
have, a Material Adverse Effect.
(f)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including
fees, charges and disbursements of counsel and all other out of pocket fees and
expenses required to be paid or reimbursed by the Borrower (which fees, charges
and disbursements of counsel and such other out of pocket fees and expenses
shall be limited to those for which invoices have been submitted on or prior to
the Effective Date) and fees due and payable in respect of the Fee Letters shall
have been paid in accordance with the terms thereof..


48





--------------------------------------------------------------------------------





(g)    Certification. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (b), (c), (d)
and (e) of this Section 3.01.
(h)    Patriot Act. The Banks shall have received all information required by
the Patriot Act, including the identity of the Borrower and its Subsidiaries,
the name and address of the Borrower and its Subsidiaries and other information
that will allow the Administrative Agent or any Bank, as applicable, to identify
the Borrower in accordance with the Patriot Act.
Section 4.02.     Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of any Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing (a) the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02 and (b) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):
(i)    the representations and warranties contained in Article V are true and
correct in all material respects on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects on and as of such earlier
date and except that for the purposes of this Section 3.02, the representations
and warranties contained in Section 5.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.02(c);
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
or with the giving of notice, the lapse of time or both, would constitute a
Default; and
(iii)    after giving effect to any Borrowing of Advances and all other
Borrowings of Advances which have been requested on or prior to such date but
which have not been made prior to such date, the aggregate principal amount of
the Advances owing to any Bank will not exceed the Total Commitment of such
Bank.
Section 4.03.     Administrative Agent. The Administrative Agent shall notify
the Borrower and the Banks of the Effective Date, and such notice shall be
conclusive and binding. The Administrative Agent shall be entitled to assume
that the conditions set forth in Sections 3.01(b), 3.01(c), 3.01(d), 3.01(e),
3.02(c)(i) and 3.02(c)(ii) have been satisfied unless the Administrative Agent
has received, at its address specified herein, actual written notice to the
contrary from the Borrower, the Guarantors or a Bank.
ARTICLE V.    

GUARANTY


49





--------------------------------------------------------------------------------





Section 5.01.     Guaranty. Each Guarantor hereby unconditionally guarantees the
punctual payment of the Guaranteed Obligations when due, whether at stated
maturity, by acceleration or otherwise, and agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or any Bank in enforcing any rights hereunder. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts which constitute part of the Guaranteed Obligations and would be owed by
the Borrower under this Agreement or any of the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower. The guaranty set
forth in this Article IV is a guaranty of payment and not of collection.
Section 5.02.     Payment. At the time a Guarantor pays any sum which may become
due to the Administrative Agent for the benefit of a Bank under the terms of
this Article IV, written notice of such payment shall be delivered to the
Administrative Agent by such Guarantor, and in the absence of such notice, any
sum received by the Administrative Agent on behalf of a Bank on account of any
of the Guaranteed Obligations shall be conclusively deemed paid by the Borrower.
All sums paid to the Administrative Agent, on behalf of a Bank, by such
Guarantor may be applied by the Administrative Agent, on behalf of a Bank, at
its discretion, to any of the Guaranteed Obligations.
Section 5.03.     Waiver. Each Guarantor hereby waives all notices in connection
herewith or in connection with the Guaranteed Obligations, including, without
limitation, notice of intent to accelerate and notice of acceleration, and
waives diligence, presentment, demand, protest, and suit on the part of the
Administrative Agent or any Bank in the collection of any of the Guaranteed
Obligations, and agrees that neither the Administrative Agent nor any Bank shall
be required to first endeavor to collect any of the Guaranteed Obligations from
the Borrower, or any other party liable for payment of the Guaranteed
Obligations (hereinafter referred to as an “Obligated Party”), before requiring
the Guarantors to pay the full amount of the Guaranteed Obligations. Without
impairing the rights of the Administrative Agent or any Bank against the
Guarantors, the Borrower or any other Obligated Party, suit may be brought and
maintained against the Guarantors at the election of the Administrative Agent or
any Bank with or without joinder of the Borrower, or any other Obligated Party,
any right to any such joinder being hereby waived by each Guarantor.
Section 5.04.     Acknowledgments and Representations. Each Guarantor
acknowledges and represents to the Administrative Agent and each Bank that it is
receiving direct and indirect financial and other benefits as a result of this
Article IV; represents to the Administrative Agent and each Bank that after
giving effect to this Article IV and the contingent obligations evidenced hereby
it is, and will be, Solvent; acknowledges that it will derive substantial direct
and indirect benefit from the transactions contemplated by this Agreement;
acknowledges that its liability hereunder shall be cumulative and in addition to
any other liability or obligation to the Administrative Agent and each Bank,
whether the same is incurred through the execution of a note, a similar
guaranty, through endorsement, or otherwise; acknowledges that neither the
Administrative Agent, any Bank nor any officer, employee, agent, attorney or
other representative of any of them has made any representation, warranty or
statement to the


50





--------------------------------------------------------------------------------





Guarantors to induce them to execute this Agreement; and each Guarantor
acknowledges that it has made its own credit analysis and decision to enter into
this Agreement and undertake the guaranty set forth in this Article IV.
Section 5.05.     Subordination. Notwithstanding anything to the contrary
contained herein, any right, claim or action which a Guarantor may have against
the Borrower or any other Obligated Party arising out of or in connection with
the guaranty set forth in this Article IV or any other document evidencing or
securing the Guaranteed Obligations, including, without limitation, any right or
claim of subrogation, contribution, reimbursement, exoneration or indemnity,
shall be subordinated to the prior payment in full of any amounts then due under
this Agreement, the Credit Documents, or the Notes. If any amount shall be paid
to a Guarantor on account of any such subrogation, reimbursement, exoneration or
indemnity notwithstanding the foregoing subordination, such amount shall be held
in trust for the benefit of the Banks and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations
then due.
Section 5.06.     Guaranty Absolute. Each Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, (e) the benefits of §17.001 of the Texas Civil Practice
and Remedies Code, Rule 31 of the Texas Rules of Civil Procedure and any similar
statute or rule and each Guarantor hereby waives any such benefit or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
Section 5.07.     No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 5.08.     Continuing Guaranty. The guaranty set forth in this Article IV
is a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full of the Guaranteed Obligations and all other
amounts payable under this guaranty and (ii) the expiration or termination of
all Commitments of each Bank, (b) be binding upon each Guarantor, its successors
and assigns, (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and each of the Banks and their respective successors,
transferees and assigns, and (d) not be terminated by a Guarantor or the
Borrower.


51





--------------------------------------------------------------------------------





Section 5.09.     Limitation. Notwithstanding any other provision of this
Article IV, each Guarantor’s liability hereunder shall be limited to the lesser
of the following amounts minus, in either case, $100.00:
(a)    the lowest amount which would render the guaranty pursuant to this
Article IV a fraudulent transfer under Section 548 of the Bankruptcy Code
(11 U.S.C. § 101 et seq.); or
(b)    if the guaranty pursuant to this Article IV is subject to the UFTA or the
UFCA or any similar or analogous statute or rule of law, then the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law.
The amount of the limitation imposed upon each Guarantor’s liability under the
terms of the preceding sentence shall be subject to redetermination as of each
date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.
Section 5.10.     Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, any Bank must rescind or restore
any payment, or any part thereof, received by such Bank in satisfaction of the
Guaranteed Obligations, any prior release or discharge from the terms of the
guaranty set forth in this Article IV given to a Guarantor by the Banks shall be
without effect, and the guaranty set forth in this Article IV shall remain in
full force and effect. It is the intention of each Guarantor that its
obligations hereunder shall not be discharged except by its performance of such
obligations and then only to the extent of such performance.
Section 5.11.     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time of the grant of the security interest under the Credit Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Credit Documents in respect of such Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4.11 voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
ARTICLE VI.    

REPRESENTATIONS AND WARRANTIES


52





--------------------------------------------------------------------------------





Each of the Borrower and each Guarantor represents and warrants as follows:
Section 6.01.     Corporate Existence. The Borrower and each Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its respective state of incorporation. The Borrower and each Guarantor has
all corporate powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted except where the failure to comply does not or would not reasonably be
expected to have a Material Adverse Effect. Each Significant Subsidiary is a
Person duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation. Each Significant Subsidiary has all corporate
powers and all governmental licenses, authorizations, certificates, consents and
approvals required to carry on its business as now conducted except where the
failure to comply does not and would not reasonably be expected to have a
Material Adverse Effect.
Section 6.02.     Corporate Power. The execution, delivery and performance by
the Borrower and each Guarantor of the Credit Documents to which each is a party
and the consummation of the transactions contemplated by such Credit Documents
are within the Borrower’s and such Guarantor’s corporate powers, respectively,
have been duly authorized by all necessary corporate action, do not contravene
(a) the Borrower’s or such Guarantor’s Certificate of Incorporation or Bylaws or
(b) any law or any contractual restriction binding on or affecting the Borrower
or such Guarantor and will not result in or require the creation or imposition
of any Lien prohibited by this Agreement. At the time of each Borrowing, such
Borrowing and the use of the proceeds of such Borrowing will be within the
Borrower’s corporate powers, will have been duly authorized by all necessary
corporate action, will not contravene (i) the Borrower’s Certificate of
Incorporation or Bylaws or (ii) any law or any contractual restriction binding
on or affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.
Section 6.03.     Enforceable Obligations. This Agreement has been duly executed
and delivered by the Borrower and each Guarantor. This Agreement is the legal,
valid and binding obligation of the Borrower and each Guarantor enforceable
against the Borrower and such Guarantor, respectively, in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally. The Notes are the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally. The making and performance by the
Borrower and each Guarantor of this Agreement and the other Credit Documents do
not require any license, consent or approval of, registration with, or any other
action by, any governmental authority.
Section 6.04.     Financial Statements. (%3)The Consolidated balance sheet of
the Borrower and its Subsidiaries as of June 29, 2016 and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Bank, as included in an SEC Filing which has been


53





--------------------------------------------------------------------------------





furnished to each Bank, fairly present the Consolidated financial condition of
the Borrower and its Subsidiaries as of such date and the Consolidated results
of operations of the Borrower and its Subsidiaries ended on such date, in
accordance with GAAP, except as disclosed therein or on Schedule V to this
Agreement.
(a)    Since June 29, 2016 and except as disclosed in an SEC Filing which has
been delivered to each Bank prior to the Second Amendment Effective Date or on a
Schedule to this Agreement, no event which has or would reasonably be expected
to have a Material Adverse Effect has occurred.
Section 6.05.     Litigation. There is no pending or, to the knowledge of the
Borrower or any Guarantor, threatened action or proceeding affecting the
Borrower or any of its Significant Subsidiaries before any court, governmental
agency or arbitrator, which has, or would reasonably be expected to have, a
Material Adverse Effect.
Section 6.06.     Margin Stock; Use of Proceeds. Neither the Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation T, U or
X issued by the Board of Governors of the Federal Reserve System and except in
connection with employee plans disclosed to the Administrative Agent), and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any such margin stock under such
circumstances as to involve the Borrower, a Guarantor, any of their Subsidiaries
or any Bank in a violation of Regulation U. None of the Borrower, the Guarantors
or any of their Subsidiaries will use the proceeds of any Advance for the
purpose of acquiring or attempting to acquire control of any Person which is
obligated to make SEC Filings unless such acquisition or attempted acquisition
(a) is pursuant to an agreement with such Person, or (b) is not resisted by such
Person.
Section 6.07.     Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Section 6.08.     ERISA. The Borrower and its Subsidiaries are in compliance
with the applicable provisions of ERISA, except to the extent that
non-compliance thereunder does not have and would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has incurred any Insufficiency or any material liability to the PBGC in
connection with any Plan established or maintained by the Borrower or such
Subsidiaries which would have, or would reasonably be expected to have, a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
currently or within the last five years has sponsored, maintained, contributed
to or had an obligation to make contributions to or has any liability
(contingent or otherwise) to any “multiemployer plan” (as such term is defined
by Section 4001(a)(3) of ERISA).
Section 6.09.     Taxes. As of the Second Amendment Effective Date, the United
States of America federal income tax returns of the Borrower and its
Subsidiaries have been


54





--------------------------------------------------------------------------------





examined through the fiscal year ended June 25, 2014. The Borrower and its
Significant Subsidiaries have filed all United States of America Federal income
tax returns and all other material domestic tax returns which are required to be
filed by them and have paid, or provided for the payment before the same become
delinquent of, all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any such Significant Subsidiary, other
than those taxes (a) contested in good faith by appropriate proceedings or
(b) the nonpayment of which does not have, and would not reasonably be expected
to have a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes are adequate in
the aggregate.
Section 6.10.     Environmental Condition. To the best of Borrower’s knowledge,
the Borrower and its Subsidiaries are in compliance with all Environmental
Protection Statutes except to the extent that failure to comply does not have,
and would not reasonably be expected to have, a Material Adverse Effect.
Section 6.11.     Ownership of the Guarantors. On the Second Amendment Effective
Date, the Borrower owns, directly or indirectly, 100% of the issued and
outstanding voting stock of each Guarantor.
Section 6.12.     Solvency. The Borrower and each Guarantor is, and after giving
effect to the making of the Advances and to the application of the proceeds
therefrom will be, Solvent.
Section 6.13.     Disclosure. All financial projections concerning the Borrower
that have been or are hereafter made available to the Administrative Agent, the
Banks and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement and the transactions contemplated hereby (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions. All reports, financial statements, certificates and all other
information (other than the Projections), which have been made available to the
Administrative Agent, the Banks and the Joint Lead Arrangers by the Borrower or
any of the Borrower’s representatives (or on behalf of the Borrower or such
representatives) in connection with this Agreement, each other Credit Document
and the transactions contemplated thereby, is complete and correct in all
material respects as and when furnished and does not, as and when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading. As of the
Fourth Amendment Effective Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
Section 6.14.     Anti-Corruption Laws and Sanctions. The Borrower maintains and
will maintain in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and, to the knowledge of the Borrower, its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. To the knowledge of the Borrower, neither this Agreement nor any
Advances made hereunder will, whether directly or, to the knowledge of the
Borrower,


55





--------------------------------------------------------------------------------





indirectly, be used by or for the benefit of a Sanctioned Person or will result
in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.
Section 6.15.     EEA Financial Institution. None of the Borrower or any
Guarantor is an EEA Financial Institution.
Section 6.16.     Use of Plan Assets. Each Loan Party represents and warrants as
of the Fourth Amendment Effective Date that each such Loan Party is not and will
not be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to such Loan Party’s
entrance into, participation in, administrative of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments or this
Agreement.
Section 6.17.     Beneficial Ownership Certificate. As of the Fourth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
Section 6.18.    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VII.    

AFFIRMATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
hereunder, unless the Majority Banks shall otherwise consent in writing:
Section 7.01.     Compliance with Laws, Etc. The Borrower and each Guarantor
will comply, and Borrower will cause each Significant Subsidiary to comply, in
all material respects with all Applicable Laws (including, without limitation,
ERISA and applicable Environmental Protection Statutes), rules, regulations and
orders, subject to the exceptions provided elsewhere in this Agreement in
provisions relating to laws, rules, regulations and orders of the nature
referenced therein and except where the failure to comply (a) is contested in
good faith by appropriate proceedings or (b) does not have, and would not
reasonably be expected to have, a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
Section 7.02.     Reporting Requirements. The Borrower and/or the Guarantors
will furnish to each of the Banks:
(a)    As soon as possible and in any event within five (5) days after a
Financial Officer of the Borrower or a Guarantor obtains knowledge of a Default
or an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing on the date of
such statement, a statement of a Financial Officer, setting forth the details of
such Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto.


56





--------------------------------------------------------------------------------





(b)    Promptly after they are available, and in any event within sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Borrower, Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for such quarter showing on a Consolidated basis the
financial position, results of operations and cash flows as of the end of and
for the thirteen (13) week period of such quarter and for the period from the
beginning of the fiscal year to the end of such quarter, in each case setting
forth the comparable information for the comparable period in the preceding
fiscal year, and accompanied by a certificate of a Financial Officer to the
effect that such financial statements present fairly in all material respects
the Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for the
respective period in conformity with GAAP, subject to year-end audit adjustments
and the absence of certain notes. For any such fiscal quarter the foregoing
requirements may be satisfied by the delivery of the Borrower’s SEC Filing on
Form l0-Q for such quarter.
(c)    Promptly after they are available, and in any event within ninety (90)
days after the end of each fiscal year of the Borrower, Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the
fifty-two/fifty-three week period of such fiscal year showing the financial
position, results of operations and cash flows as of the end of and for such
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP. For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for such fiscal year.
(d)    Concurrently with the delivery of the financial statements referred to in
Sections 6.02(b) and (c), (i) a certificate of a Financial Officer to the effect
that no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing with
respect to the covenants contained in Section 7.01 (together with appropriate
supporting schedules setting forth the calculations relating to such covenants)
or, if such Financial Officer has knowledge that a Default or an event which,
with the giving of notice, the lapse of time or both, would constitute a
Default, has occurred and is continuing with respect to Section 7.01, specifying
the nature thereof and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto, and (ii) a complete and correct list of
the Significant Subsidiaries as of the date thereof, showing, as to each
Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization and such Significant Subsidiary’s proportionate share of the
Consolidated assets of the Borrower.
(e)    Promptly after they are available, copies of (i) each SEC Filing,
(ii) any reports provided by the Borrower to its stockholders, and (iii) any
press releases or other statements made available by the Borrower or any of its
Subsidiaries to the public generally concerning material developments in the
business or affairs of the Borrower or any of its Subsidiaries. Any matter
disclosed in a SEC Filing or other report or press release delivered to Banks
shall be deemed disclosed


57





--------------------------------------------------------------------------------





in writing to Banks for all purposes of this Agreement, except with respect to
the reporting requirement set forth in Section 6.02(a).
(f)    Promptly (and in any event, within five (5) days) upon Borrower’s receipt
of notice of any change in a Rating, notice thereof to the Administrative Agent.
(g)    Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.
(h)    Such other information respecting the financial condition of the Borrower
and its Subsidiaries, or compliance with the terms of this Agreement, as any
Bank through the Administrative Agent may from time to time reasonably request
in writing.
The Borrower and each Guarantor hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrack, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Banks (each, a “Public Bank”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities (all Banks who are not a
“Public Bank” shall be referred to as a “Private Bank”). Any Bank desiring to be
designated a Public Bank shall do so by identifying itself as a Public Bank by
selection of a Public Bank designation on the Platform prior to receiving any of
the Borrower Materials, and failing to do so such Bank shall be presumed to be a
Private Bank for all purposes under this Agreement. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Banks
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
Section 7.03.     Use of Proceeds. (23) The Borrower will use the proceeds of
the Advances only for working capital and general corporate purposes and not in
contravention of Section 5.06.
(a)    No part of the proceeds of any Advance will knowingly be used, whether
directly or indirectly, (i) in furtherance of an offer, payment, promise to pay,
authorization of the payment


58





--------------------------------------------------------------------------------





or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country or (iii) in any manner that would result in the violation
by the Borrower, a Guarantor, any Subsidiary, the Administrative Agent or any
Bank of any applicable Sanctions.
Section 7.04.     Maintenance of Insurance. The Borrower will maintain, or cause
to be maintained, insurance coverages on or in respect of its and its
Subsidiaries’ business or properties with such insurers, in such amounts and
covering such risks as are consistent with the Borrower’s normal practices in
effect from time to time. Such insurance arrangements may include self-insurance
or insurance through an Affiliate.
Section 7.05.     Preservation of Corporate Existence, Etc. Each of the Borrower
and the Guarantor will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, its Corporate Franchises in the jurisdiction of its
incorporation, and qualify and remain qualified, and cause each Subsidiary to
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership of its properties unless the failure to so qualify
as a foreign corporation does not have, and would not reasonably be expected to
have, a Material Adverse Effect, provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 7.03; provided,
further, that any Guarantor or other Subsidiary may change its state of
organization to another state of the United States of America.
Section 7.06.     Payment of Taxes, Etc. The Borrower and each Guarantor will
pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its property unless the failure to
timely pay any of the foregoing does not have and would not reasonably be
expected to have a Material Adverse Effect, provided, however, that neither the
Borrower, nor any Guarantor, nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings.
Section 7.07.     Visitation Rights. The Borrower shall permit the
representatives of each Bank, at the expense of such Bank and upon reasonable
prior notice to the Borrower, to visit the principal executive office of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries at the Borrower’s offices with Financial Officers.
Section 7.08.     Compliance with ERISA and the Code. The Borrower and its
Subsidiaries will comply, and will cause each other member of any Controlled
Group to comply, with all minimum funding requirements, and all other material
requirements, of ERISA and the Code, if applicable, to any Plan it or they
sponsor or maintain, so as not to (a) give rise to any liability thereunder
which has, or would reasonably be expected to have, a Material Adverse Effect or
(b) cause any Termination Event to occur which has, or would reasonably be
expected to have, a Material Adverse Effect. The Borrower shall ensure that
neither it nor any of its


59





--------------------------------------------------------------------------------





Subsidiaries, maintain, contribute to or incur an obligation to make
contributions to or incur any liability (contingent or otherwise) to any
“multiemployer plan” (as such term is defined by Section 4001(a)(3) of ERISA),
except as would not reasonably be expected to have a Material Adverse Effect.
Section 7.09.     Additional Guarantors. Within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter in which
the revenues on a twelve-month trailing basis of any Subsidiary which is not a
Guarantor account for 10% or more of the revenues of the Borrower on a
Consolidated basis, the Borrower will cause such Subsidiary to guaranty the
obligations of the Borrower hereunder by entering into a joinder to this
Agreement in form and substance reasonably acceptable to the Administrative
Agent (the “Guarantor Joinder”). In addition, within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter for
which non-guarantor Subsidiaries account on a twelve-month trailing basis for
greater than 50% of revenues of the Borrower on a Consolidated basis, the
Borrower shall cause additional Subsidiaries to guaranty the obligations of the
Borrower hereunder by entering into one or more Guarantor Joinders such that
Guarantors, in the aggregate, will account for greater than 50% of the revenues
of the Borrower on a Consolidated basis. The foregoing notwithstanding, in no
event shall any Subsidiary that is a Real Property Holding Company be required
to execute and deliver a Guarantor Joinder, or otherwise guaranty or grant
collateral security in respect of the Obligations.
Section 7.10.     Collateral Requirement. Within 45 days (or such longer period
of time agreed to by the Administrative Agent in writing in its sole discretion)
of the Third Amendment Effective Date, each Loan Party shall grant a perfected
first-priority security interest and continuing Lien (subject to Permitted
Liens) in favor of the Administrative Agent, for the benefit of the Secured
Parties, on all of its Collateral to secure the Obligations by delivering to the
Administrative Agent a customary security agreement, in form and substance
reasonably satisfactory to the Administrative Agent (together with each other
security agreement and security agreement supplement, in each case as amended,
the “Security Agreement”), duly executed by each Loan Party, together with:
(a)    proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement and
the other Collateral Documents, covering the Collateral described in the
Security Agreement and the other Collateral Documents; and
(b)    favorable opinions of counsel to the Loan Parties covering items
customary for transactions contemplated by this Section 6.10.
Each Loan Party, at the sole cost and expense of the Loan Parties, shall
promptly upon request by the Administrative Agent, or any Bank through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Collateral Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Bank through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the provisions of the


60





--------------------------------------------------------------------------------





Collateral Documents, (ii) to the fullest extent permitted by applicable law,
subject the Collateral to the Liens in favor of the Administrative Agent (on
behalf of the Secured Parties), (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens (subject to Permitted Liens) created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Administrative Agent (on behalf of the Secured Parties) the rights now or
hereafter granted to the Secured Parties under any Collateral Document or under
any other instrument executed in connection with any Collateral Document to
which any Loan Party is a party.
ARTICLE VIII.    

NEGATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
to the Borrower hereunder, without the written consent of the Majority Banks:
Section 8.01.     Financial Covenants. The Borrower will not:
(a)    as of the last day of any fiscal quarter for the immediately preceding
twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to (ii) the sum of (A) Interest Expense of the Borrower, on
a Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than 1.5 to 1.0, or
(b)    as of the last day of any fiscal quarter, permit the ratio (the “Debt to
Cash Flow Ratio”) of (i) the sum of (x) Debt of the Borrower, on a Consolidated
basis, plus (y) the product of six multiplied by Rent Expense of the Borrower,
on a Consolidated basis, for the immediately preceding twelve-month period, to
(ii) the sum of (a) EBITDA of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, plus (b) Rent Expense of the
Borrower, on a Consolidated basis, for the immediately preceding twelve-month
period to exceed 4.25 to 1.0.
Section 8.02.     Negative Pledge. Neither the Borrower nor the Guarantors will
create, assume, incur or suffer to exist, or permit any of its respective
Subsidiaries to create, assume, incur or suffer to exist, any Lien on or in
respect of any of its or their assets or property used, created or consumed in
the operation of its or their business, whether, real, personal, or mixed,
whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the capital stock of any Subsidiary of the
Borrower, but excluding any margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), or assign or
otherwise convey, or permit any such Subsidiary to assign or otherwise convey,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, except Permitted Liens. For the avoidance of doubt,
no Loan Party or any of its Subsidiaries shall create, assume, incur or suffer
to exist, any Lien on or in respect of any of its Intellectual Property or any
of its Principal Property, in each case, except as permitted under this
Agreement.


61





--------------------------------------------------------------------------------





Section 8.03.     Merger, Sale of Assets and Sale-Leasebacks. Neither the
Borrower, the Guarantors nor any of their respective Subsidiaries will:
(a)    merge or consolidate with or into any other Person (including, in each
case, pursuant to a Division) unless (i) (A) either the Borrower or such
Guarantor is the surviving entity, (B) such merger or consolidation is between
Subsidiaries (other than a Guarantor (except as would be permitted by clause (A)
of this clause (a) or the last proviso of Section 6.05) or (C) such merger or
consolidation is between a Subsidiary (other than a Guarantor (except as would
be permitted by clause (A) of this clause (a))) and another Person (other than a
Guarantor (except as would be permitted by clause (A) of this clause (a))), and
(ii) no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing at
the time of, or shall result from, such merger or consolidation;
(b)    sell, lease or otherwise transfer any of their assets in one transaction
or in a series of transactions and whether effected pursuant to a Division or
otherwise; provided that the Borrower, the Guarantors or any of their
Subsidiaries may sell, lease or otherwise transfer assets (i) in the ordinary
course of business, (ii) to the Borrower, any Guarantor or, so long as no
Default or an event which, with the giving of notice, the lapse of time or both,
would constitute a Default, shall have occurred and is continuing at the time
of, or result from, any such sale, lease or transfer, any Subsidiaries, (iii) in
connection with a Sale-Leaseback Transaction otherwise permitted by Section
7.03(c) of this Agreement, and (iv) in any other case, so long as the aggregate
book value of all such assets sold, leased or transferred in reliance upon this
clause (iv) (and, for the avoidance of doubt, without giving effect to any
transfers permissibly consummated in reliance upon the prior clauses (i), (ii),
or (iii)) shall not exceed fifteen percent (15%) of the Consolidated total
assets of the Borrower as of the Second Amendment Effective Date for the term of
this Agreement; provided, further, that no sale, lease or transfer consummated
in reliance upon the prior clause (iii) or (iv) will be permitted pursuant to
this Section 7.03(b) if a Default or an event which, with the giving of notice,
the lapse of time or both, would constitute a Default, shall have occurred and
is continuing at the time of, or result from, any such sale, lease or transfer;
or
(c)    enter into any agreement or arrangement with any other Person providing
for the sale or transfer by any Loan Party or any of its Subsidiaries of real or
personal property to such Person and the leasing back of such property from such
other Person or any other Person to or from whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of a Loan Party or any of its Subsidiaries (such transactions, “Sale-Leaseback
Transactions”); provided that the Borrower, the Guarantors or any of their
Subsidiaries may enter into and consummate (i) Sale-Leaseback Transactions
between the Borrower and a Subsidiary or between Subsidiaries, (ii) prior to the
Third Amendment Effective Date, up to $150,000,000 in Sale-Leaseback
Transactions, and (iii) on and after the Third Amendment Effective Date, an
aggregate of up to $450,000,000 (plus such additional amounts representing
obligations incurred in connection with fees, costs and expenses incurred in
connection with the consummation of the subject Sale-Leaseback Transactions) of
Sale-Leaseback Transactions during the term of this Agreement, so long as after
giving effect thereto the Borrower is in compliance on a pro forma basis with
the Debt to Cash Flow Ratio covenant in Section 7.01(b); provided, further, that
no Sale-Leaseback Transaction will be permitted pursuant to this Section 7.03(c)
if a Default or an event which, with the giving of


62





--------------------------------------------------------------------------------





notice, the lapse of time or both, would constitute a Default, shall have
occurred and is continuing at the time of, or result from, any such
Sale-Leaseback Transaction.
Section 8.04.     Agreements to Restrict Dividends, Certain Transfers and Liens.
Neither the Borrower nor the Guarantors will enter into or suffer to exist, or
permit any Significant Subsidiary to enter into or suffer to exist, any
consensual encumbrance or restriction on the ability of the Borrower, any
Guarantor or any Significant Subsidiary, as the case may be, (a) to pay,
directly or indirectly, dividends or make any other distributions in respect of
its capital stock or pay any Debt or other obligation owed to the Borrower, a
Guarantor or to any Significant Subsidiary, (b) to make loans or advances to the
Borrower, a Guarantor or any Significant Subsidiary, (c) to guarantee the Debt
of the Borrower, or (d) to create, incur, assume or suffer to exist Liens on
property of such Person, provided, however, that (1) this clause (d) shall not
prohibit (i) any negative pledge incurred or provided in favor of any holder of
obligations permitted hereunder secured by Liens of the type under clauses (d),
(h), (i), (k) or (l) of the definition of Permitted Liens but solely to the
extent any such negative pledge relates to the property that constitutes
security for the obligations secured thereby (other than with respect to this
clause (d)(i), any such negative pledge that restricts any Liens on any
Intellectual Property or any Principal Property, in each case, except as
otherwise permitted by this Agreement), (ii) customary anti-assignment
provisions contained in any lease, license or other contract, and (iii) those
encumbrances and restrictions existing on the Second Amendment Effective Date
and described on Schedule IV and those now or hereafter existing that are not
more restrictive in any respect than such encumbrances and restrictions
described on Schedule IV, and (2) the foregoing shall not prohibit (A)
restrictions applicable to assets subject to an agreement for the sale or
disposition of such assets, to the extent such disposition is permitted by this
Agreement or is conditioned on the receipt of an amendment or consent in respect
thereof, and (B) customary encumbrances and restrictions set forth in definitive
documentation governing Sale-Leaseback Transactions, so long as the Borrower in
good faith determines that such encumbrances and restrictions will not impair
the ability of the Borrower to make principal or interest payments on the
Obligations.
Section 8.05.     Transactions with Affiliates. Except as otherwise permitted in
Section 7.03, neither the Borrower nor any Guarantor will make any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, or permit any of their respective Subsidiaries to make, any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, any Affiliate of the Borrower or any Guarantor or of such Subsidiary
unless such sales, purchases, extensions of credit, rendition of services and
other transactions are (at the time such sale, purchase, extension of credit,
rendition of services or other transaction is entered into) (a) in the ordinary
course of business, or (b) on terms and conditions believed by the Borrower to
be fair in all material respects to the Borrower or such Guarantor or such
Subsidiary, as the case may be.
Section 8.06.     Change of Business. The Borrower, the Guarantors and their
Subsidiaries, on an aggregate basis, will not materially change the general
nature of their primary business.


63





--------------------------------------------------------------------------------





Section 8.07.     Limitation on Advances and Investments. Neither the Borrower
nor the Guarantors will, or will permit any of their respective Subsidiaries to,
make or permit to exist, any loans, advances or capital contributions to, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any other Person
which is not, or which will not become in connection with such transaction, a
Subsidiary (“Investments”), except the following:
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(c)    Investments in respect of joint ventures or similar arrangements relating
to the ownership or operation of food service businesses in which the Borrower
and its Subsidiaries in the aggregate are the beneficial owners of not less than
50% of the outstanding equity interests;
(d)    Investments not otherwise permitted by this Section 7.07 in any Person or
Persons, in an additional amount not to exceed $100,000,000 in the aggregate per
fiscal year;
(e)    Investments existing on the Second Amendment Effective Date and described
on Schedule VI; and
(f)    Investments by Foreign Subsidiaries in other Subsidiaries or other
Persons, provided that such Investments in other Persons are from the retained
earnings of a Foreign Subsidiary or other Person, and any retention by a
Subsidiary or other Person of net income.
Section 8.08.     Accounting Practices. The Borrower and each of its Significant
Subsidiaries will maintain its books of record and account in conformity with
GAAP.
Section 8.09.     Debt. The Borrower and each Guarantor will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create,
incur or suffer to exist any direct, indirect, fixed or contingent liability for
any Debt, other than (i) the obligations pursuant to the Credit Documents,
(ii) the Debt described on Schedule VII, (iii) additional Debt of the Borrower
which may be guaranteed by a Guarantor (but not guaranteed by any of the
Borrower’s or the Guarantor’s Subsidiaries, other than a Guarantor in the case
of Debt of the Borrower), (iv) intercompany Debt, (v) additional Debt of the
Guarantors and the Borrower’s and the Guarantor’s Subsidiaries, provided,
however, the aggregate of all Debt of the Guarantors and all such Subsidiaries
under this clause (v), whether secured or unsecured, must not exceed $75,000,000
in the aggregate at any one time, and (vi) Debt of Real Property Holdings
Companies incurred in connection with Sale-Leaseback Transactions otherwise
permitted to be consummated in accordance with Section 7.03(c) of this
Agreement.
Section 8.10.     Restricted Payments. Neither the Borrower nor any Guarantor
will, or will permit any of their respective Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so


64





--------------------------------------------------------------------------------





long as no Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments (i) to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, and (ii) each Subsidiary may, without
limitation, make Restricted Payments to the Borrower or any other Subsidiary
whose outstanding Equity Interests are 100% owned, directly or indirectly, by
the Borrower;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and
(c)    the Borrower may make and declare (i) regularly scheduled, board
approved, dividend payments in amounts up to (A) $75,000,000 during its fiscal
year ended June 28, 2017 and (B) $82,500,000 during its fiscal year ended June
27, 2018 and during each fiscal year thereafter; (ii) additional Restricted
Payments in an amount of up to $125,000,000 during each fiscal year; (iii)
additional Restricted Payments in an aggregate amount of up to $250,000,000
during the term of this Agreement; and (iv) any Restricted Payments in unlimited
amounts, so long as after giving effect to the Restricted Payments (and any
related Borrowing or other incurrence of Debt) the Debt to Cash Flow Ratio is
equal to or less than 3.75 to 1.00 on a pro forma basis as of the last fiscal
quarter for which financial statements have been delivered to the Administrative
Agent in accordance with the terms hereof.
ARTICLE IX.    

DEFAULTS
Section 9.01.     Defaults. If any of the following events (each individually, a
“Default”) shall occur and be continuing:
(a)    the Borrower (i) shall fail to pay any principal of any Advance when the
same becomes due and payable in accordance with the terms hereof, or (ii) shall
fail to pay any interest on any Advance or any fee or other amount to be paid by
it hereunder within three (3) Business Days of the date on which such payment is
due; or
(b)    any certification, representation or warranty made by the Borrower or a
Guarantor herein or by the Borrower or a Guarantor (or any of their respective
officers) in writing (including representations and warranties deemed made
pursuant to Sections 2.04(a)(G), or 3.02) under or in connection with any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed made; or
(c)    the Borrower or a Guarantor shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 7.01 on its part to be
performed or observed, (ii) any term,


65





--------------------------------------------------------------------------------





covenant or agreement contained in Sections 6.03 or 6.05 (with respect to
maintaining the corporate existence of the Borrower or a Guarantor) or in
Article VII (other than Section 7.01) on its part to be performed or observed
and such failure shall continue for five (5) days after the date notice thereof
shall have been given to the Borrower or such Guarantor by the Administrative
Agent or any Bank, or (iii) any term, covenant or agreement contained in any
Credit Document (other than a term, covenant or agreement described in clauses
(a), (b) above and subclauses (i) and (ii) of clause (c)) on its part to be
performed or observed and such failure shall continue for thirty (30) days after
the date notice thereof shall have been given to the Borrower or the applicable
Guarantor by the Administrative Agent or any Bank; or
(d)    the Borrower, the Guarantors, or any of their respective Subsidiaries
shall fail to pay any principal of or premium or interest on any of its Debt
which is outstanding in a principal amount of at least $50,000,000 in the
aggregate (excluding Debt consisting of the Advances) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or any event of default or other event shall occur or condition shall exist
under any agreement or instrument creating or evidencing such Debt in such
principal amount, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such event or
condition is to accelerate, or to permit the holder or holders of any such Debt
or any trustee or agent on its or their behalf to accelerate, the maturity of
such Debt, provided, however, a Default or an event which, with the giving of
notice, the lapse of time or both, would constitute a Default, shall have
occurred or be continuing for purposes of this clause (d) shall not be deemed to
exist due to the acceleration of the maturity of any obligation to a Bank or an
affiliate (within the meaning of Regulation U) of a Bank solely by reason of a
default in the performance of a term or condition in any agreement or instrument
under or by which such obligation is created, evidenced or secured, which term
or condition restricts the right of the Borrower or any other Person to sell,
pledge or otherwise dispose of any margin stock (within the meaning of
Regulation U) held by the Borrower or any such other Person; or
(e)    the Borrower, a Guarantor, or any Significant Subsidiary shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower, a Guarantor or any Significant Subsidiary seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
sixty (60) days; or the Borrower, a Guarantor or any Significant Subsidiary
shall take any corporate action to authorize any of the actions set forth above
in this clause (e); or
(f)    any judgment or order against the Borrower, a Guarantor or any of their
respective Consolidated Subsidiaries is rendered for the payment of money in
excess of $50,000,000 over the sum of available insurance therefor and adequate
cash reserves for which have not been established


66





--------------------------------------------------------------------------------





and set aside solely for the purpose of payment of such judgment or order and
such judgment or order remains unsatisfied and either (i) enforcement
proceedings shall have been commenced by the creditor upon such judgment or
order or (ii) there shall be any period of sixty (60) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(g)    the Borrower shall cease to own directly or indirectly 100% of the issued
and outstanding voting stock of the Guarantors; or
(h)    any Person shall become the “beneficial owner” (as defined under Exchange
Act Rule 13d-3) of at least a majority of the outstanding voting common stock of
the Borrower;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, after providing notice to the
Borrower, declare all of the Commitments and the obligation of each Bank to make
Advances to be terminated, whereupon all of the Commitments and each such
obligation shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrower declare the
Advances, all interest thereon and all other amounts payable by the Borrower and
the Guarantors under this Agreement to be forthwith due and payable, whereupon
such Advances, such interest and all such amounts shall become and be forthwith
due and payable, without requirement of any presentment, demand, protest, notice
of intent to accelerate, further notice of acceleration or other further notice
of any kind (other than the notice expressly provided for above), all of which
are hereby expressly waived by the Borrower and each Guarantor, provided,
however, that in the event of any Default described in Section 8.01(e) with
respect to the Borrower or any Guarantor, (A) all of the Commitments and the
obligation of each Bank to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrower and each Guarantor.
Section 9.02.     Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Advances have automatically become immediately
due and payable as set forth in the proviso to Section 8.01), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including (i) fees, charges and
disbursements of counsel to the Administrative Agent, to the extent payable
pursuant to Section 10.04 hereof, and (ii) amounts payable under Article II) due
and payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and commitment
fees) due and payable to the Banks (including (i) fees, charges and
disbursements of counsel to the respective Banks arising under the Credit
Documents, to the extent payable pursuant to Section


67





--------------------------------------------------------------------------------





10.04 hereof, and (ii) amounts payable under Article II, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting unpaid
commitment fees and interest, ratably among the Banks in respect of the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Obligations then owing under Secured Hedge
Agreements, Secured Cash Management Agreements and Secured Bilateral Letters of
Credit, ratably among the Banks, the Hedge Banks, the Cash Management Banks, and
the LOC Banks in proportion to the respective amounts described in this clause
Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by laws.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements, and the Secured Bilateral Letters of
Credit shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or LOC Bank as the case may be. Each
Cash Management Bank, Hedge Bank or LOC Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Bank” party hereto. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or such Guarantor’s
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section 8.02.”
ARTICLE X.    

THE ADMINISTRATIVE AGENT
Section 10.01.     Authorization and Action. (23) Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks, provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or Applicable Law. The
provisions of this Article are solely for the benefit of the Administrative
Agent and


68





--------------------------------------------------------------------------------





the Banks, and none of the Borrower or the Guarantors shall have any rights as a
third party beneficiary of any such provisions.
(a)    The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents (that is/are Affiliate(s) of the
Administrative Agent) appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Credit Documents, and each of the Banks (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank, and a potential LOC
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.01(b) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.
Section 10.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Banks for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Banks for any action taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other


69





--------------------------------------------------------------------------------





instrument or document furnished pursuant hereto; (v) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (vi) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; (vii) shall not be responsible for or have
any duty to ascertain or inquire into the satisfaction of any condition set
forth in Article III or elsewhere in any Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent; (viii)
shall incur no liability to the Banks under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or other electronic communications) believed by it
to be genuine and signed or sent by the proper party or parties and (ix) shall
incur no liability to the Banks under or in respect of this Agreement by acting
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (including, if applicable, a Financial Officer of such
Person).
Section 10.03.     Knowledge of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (other than a
failure to make a payment of principal of or interest on the Advances) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of a Default,
the Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall (subject to Section 9.08 hereof) take such action
with respect to such Default as shall be directed by the Majority Banks,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Banks except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Majority Banks or
all of the Banks.
Section 10.04.     Rights of the Administrative Agent as a Bank. With respect to
all its Commitments and the Advances made by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include such Person in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, act as financial advisor or in any other advisory capacity and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if such Person was not the
Administrative Agent and without any duty to account therefor to the Banks.
Section 10.05.     Bank Credit Decision. (23) Each Bank expressly acknowledges
that none of the Administrative Agent nor any Joint Lead Arranger has made any
representation


70





--------------------------------------------------------------------------------





or warranty to it, and that no act by the Administrative Agent or any Joint Lead
Arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party of any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Joint Lead Arranger to any Bank as to any matter,
including whether the Administrative Agent or any Joint Lead Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Bank represents and acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Joint Lead Arranger or any other
Bank and based on the financial statements referred to in Section 5.04 and such
other documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Joint Lead Arranger or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Each Bank
represents and warrants that (i) the Credit Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Bank for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Bank, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument, and each Bank agrees not to assert a claim in
contravention of the foregoing. Each Bank represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Bank, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.
(a)    Each Bank, by delivering its signature page to this Agreement and funding
its Advances on the Effective Date, Second Amendment Effective Date, Fourth
Amendment Effective Date, or delivering its signature page to an Assignment or
an Accession Agreement pursuant to which it shall become a Bank hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Banks on the
Effective Date, Second Amendment Effective Date and the Fourth Amendment
Effective Date.
Section 10.06.     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default shall have
occurred and then be continuing, is acceptable to the


71





--------------------------------------------------------------------------------





Borrower. If no successor Administrative Agent shall have been so appointed by
the Majority Banks, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having total assets
of at least $1,000,000,000; provided that if the Administrative Agent shall
notify the Borrower and the Banks that no Person satisfying such requirements
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
each other Credit Document and with respect to the transactions contemplated
hereby and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Bank , until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
Section 10.07.     Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents. The Joint Lead Arrangers and Bookrunners, Syndication
Agents and Documentation Agents named on the cover page of this Agreement, in
their capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto in respect hereof.
Section 10.08.     INDEMNIFICATION. THE ADMINISTRATIVE AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN
RESPECT OF THIS AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION
BY THE BANKS AGAINST LOSS, COST, LIABILITY AND EXPENSE. IF ANY INDEMNITY
FURNISHED TO THE ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY CALL FOR
ADDITIONAL INDEMNITY AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH
ADDITIONAL INDEMNITY IS GIVEN. IN ADDITION, THE BANKS, JOINTLY AND SEVERALLY,
AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER OR A GUARANTOR) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR
ARISING OUT OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER


72





--------------------------------------------------------------------------------





THE CREDIT DOCUMENTS, PROVIDED THAT NO BANK SHALL BE LIABLE TO THE
ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE. EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE,
CALCULATED IN ACCORDANCE WITH ITS TOTAL COMMITMENT, OF ANY OUT-OF-POCKET
EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR A
GUARANTOR. THIS SECTION 9.08 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES, ETC. ARISING FROM ANY NON-TAX
CLAIM.
Section 10.09.     Collateral Matters. Each Bank (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank, and a potential LOC
Bank) irrevocably authorizes the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the Total
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Majority Banks;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by clause (g) or (i) in the definition of Permitted
Liens; and
(c)    upon request by the Administrative Agent at any time, the Majority Banks
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.09.
Section 10.10.     Certain ERISA Matters.
(a)    Each Bank, (x) represents and warrants, as of the date such Person became
a Bank party hereunder, to, and (y) covenants, from the date such Person becomes
a Bank hereunder, from the date such Person becomes a Bank party hereunder to
the date such Person ceases being a Bank party to this Agreement, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers


73





--------------------------------------------------------------------------------





and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments or this
Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Secured Bilateral Letters of Credit, the
Commitments and this Agreement;
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Secured Bilateral Letters of Credit, the Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Administrative
Agent and not, for the avoidance of doubt, to or for the benefit of the Borrower
or any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Bank involved in such Bank’s entrance into,
participation in, administration of and performance of the Advances, the Secured
Bilateral Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).


74





--------------------------------------------------------------------------------





Section 10.11.     Secured Cash Management Agreements, Secured Hedge Agreements,
and Secured Bilateral Letters of Credit. Except as otherwise expressly set forth
herein, no Cash Management Bank, Hedge Bank, or LOC Bank that obtains the
benefits of Section 8.02, any guaranty or any Collateral by virtue of the
provisions hereof or of any guaranty by any Guarantor or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Bank and, in such case, only to the
extent expressly provided in the Credit Documents. Subject to the next sentence
but notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements, or
Secured Bilateral Letters of Credit unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank, Hedge Bank, LOC Bank or the Borrower, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements or
Secured Bilateral Letters of Credit upon termination of the Total Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Bilateral
Letters of Credit). Each Cash Management Bank, Hedge Bank and LOC Bank
acknowledges and agrees that the Liens and guarantees under the Credit Documents
shall be released at such time as the Obligations, excluding those under the
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Bilateral Letters of Credit, are repaid in full.
ARTICLE XI.    

MISCELLANEOUS
Section 11.01.     Amendments, Etc. No amendment or waiver of any provision of
any Credit Document, nor consent to any departure by the Borrower or the
Guarantors therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Majority Banks and acknowledged by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall do any of the following: (a)
extend or increase any Commitment of any Bank or subject any Bank to any
additional obligations without the consent of such Bank, (b) reduce the
principal of, or interest on, any Advances of any Bank or any fees or other
amounts payable to any Bank hereunder without the consent of such Bank,
provided, however, that only the consent of the Majority Banks shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Advance
or Borrowing or to reduce any fee payable hereunder, (c) postpone any


75





--------------------------------------------------------------------------------





date fixed for any payment of principal of, or interest on, any Advances or any
fees or other amounts payable hereunder without the consent of each affected
Bank, (d) change the definition of “Majority Banks” or any other provision
hereof specifying the number or percentage of Banks required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Bank, (e) release the Borrower or
Brinker Restaurant or otherwise change any obligation of the Borrower or Brinker
Restaurant to pay any amount payable by the Borrower or Brinker Restaurant
hereunder without the consent of each Bank, or (f) release all or substantially
all of the Guarantors or release all or substantially all of the Collateral
without the consent of each Bank, or (g) amend this Section 10.01 without the
consent of each Bank; provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required above to take such action, affect the rights or duties of the
Administrative Agent under any Credit Document; provided, further that, each of
the Bank of America Fee Letter, the JPMCB Fee Letter, the Wells Fargo Fee Letter
and the Upfront Fee Letter may be amended, or rights and privileges thereunder
waived or modified in a writing executed only by all of the respective parties
thereto; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the applicable Guarantor in addition to any
other party required above to take such action, affect the rights or duties of
such Guarantor under any Credit Document. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Banks), except that (x) no Commitment of any Defaulting Bank may be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Banks that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.
Section 11.02.     Notices, Etc. All notices and other communications provided
for in this Agreement and each other Credit Document shall be in writing
(including telecopy or email communication) and mailed, telecopied or emailed or
delivered, if to any Bank as specified on Schedule I hereto or specified
pursuant to an Assignment; if to the Borrower or the Guarantors, as specified
opposite its name on Schedule II hereto; or, as to the Borrower, the Guarantors
or the Administrative Agent, at such other address as shall be designated by
such party in a prior written notice to the other parties (provided that such
address of each of Borrower, the Guarantors and the Administrative Agent for
notice purposes shall be an address in the United States) and, as to each other
party, at such other address as shall be designated by such party in a prior
written notice to the Borrower, such Guarantor and the Administrative Agent. All
such notices and communications shall, when mailed, telecopied or emailed, be
effective when deposited in the mails, sent by telecopier to any party to the
telecopier number as set forth herein or on Schedule I or Schedule II hereto (or
other telecopy number specified by such party in a written notice to the other
parties hereto), or sent by email to the addresses set forth herein or on
Schedule I or Schedule II hereto, respectively, except that notices to the
Administrative Agent pursuant to Article II or IX shall not be effective until
received by the Administrative Agent by physical delivery or telecopy.


76





--------------------------------------------------------------------------------





Section 11.03.     No Waiver; Remedies. No failure on the part of any Bank or
the Administrative Agent to exercise, and no delay in exercising, any right
under any Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
the Credit Documents are cumulative and not exclusive of any remedies provided
by law. Notwithstanding anything to the contrary contained herein or in any
Credit Document, the authority to enforce rights and remedies hereunder and
under the Credit Documents against the Borrower and the Guarantors or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Article VIII for the benefit of
all the Banks; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder, (b) any Bank from exercising setoff rights in accordance with Section
10.05, or (c) any Bank from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower or the Guarantors under any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder, then (i) the
Majority Banks shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VIII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso, any Bank may, with the
consent of the Majority Banks, enforce any rights and remedies available to it
and as authorized by the Majority Banks.
Section 11.04.     Costs, Expenses and Taxes. (23) The Borrower agrees to pay on
demand (i) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment or waiver of any Credit Document, including, without
limitation, the reasonable fees and out-of-pocket expenses of one primary
counsel to the Administrative Agent (and in the case of reasonable fees and
out-of-pocket expenses of such special counsel in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents prior to and on the Effective Date, to the extent presented to the
Borrower for payment no later than thirty (30) days following the Effective
Date), with respect to advising the Administrative Agent and (ii) all reasonable
out-of-pocket costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses), of the Administrative Agent and each Bank
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) against the Borrower or the Guarantors of any Credit
Document.
(a)    THE BORROWER AND EACH GUARANTOR, JOINTLY AND SEVERALLY, AGREES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE JOINT LEAD ARRANGERS AND
EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR AND THEIR
AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS, TRUSTEES, REPRESENTATIVES AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,


77





--------------------------------------------------------------------------------





LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF COUNSEL), FOR WHICH ANY INDEMNIFIED PERSON
MAY BECOME LIABLE OR WHICH MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
SUCH INDEMNIFIED PERSON BY THE BORROWER, A GUARANTOR OR ANY OTHER PERSON, IN
EACH CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH, WHETHER OR NOT
SUCH INDEMNIFIED PERSON IS A PARTY THERETO), (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED INDEMNIFIED
PERSONS, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING IN RESPECT OF ANY MATTERS ADDRESSED IN SECTION 2.15) OR (II) ANY
ADVANCES OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), EXCEPT TO THE EXTENT
ANY SUCH CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY CREDIT DOCUMENT. THE BORROWER AND EACH GUARANTOR ALSO AGREE THAT NO
INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN
CONTRACT OR TORT OR OTHERWISE) TO THE BORROWER OR A GUARANTOR OR THE BORROWER OR
A GUARANTOR’S RESPECTIVE SUBSIDIARIES OR AFFILIATES OR TO ANY EQUITY HOLDERS OR
CREDITORS OF THE BORROWER OR A GUARANTOR ARISING OUT OF, RELATED TO OR IN
CONNECTION WITH ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO
THE EXTENT OF DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE, DAMAGES DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER
INFORMATION TRANSMISSION SYSTEMS, OTHER THAN FOR DIRECT OR ACTUAL DAMAGES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON OR FROM SUCH INDEMNIFIED PERSON’S MATERIAL BREACH OF ANY CREDIT DOCUMENT,
IN EACH CASE, AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.


78





--------------------------------------------------------------------------------





Section 11.05.     Right of Set-off. Upon (a) the occurrence and during the
continuance of a Default pursuant to Section 8.01(a) or (b) the making of the
request or the granting of the consent specified by Section 8.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 8.01, each Bank (other than a Defaulting Bank) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank or any affiliate of such Bank to or for the credit or
the account of the Borrower or a Guarantor (but not any other Person) against
any and all of the obligations of the Borrower or a Guarantor now or hereafter
existing under the Credit Documents, irrespective of whether or not such Bank
shall have made any demand under this Agreement or any Credit Document and
although such obligations may be unmatured, provided that no Bank shall exercise
such set-off rights with respect to deposits that such Bank knows are held by
the Borrower or a Guarantor for the benefit of another Person (such deposits,
“Third Party Funds”), and each Bank agrees that if it has exercised its set-off
rights under this Section 10.05 with respect to Third Party Funds, such Bank
shall promptly return such Third Party Funds to the Borrower or a Guarantor, as
applicable, provided further that in the event that any Defaulting Bank shall
receive any property of the Borrower or a Guarantor or payment (including by
purported right of set off or otherwise), (x) all amounts so received shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Banks, and (y)
the Defaulting Bank shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Debt and other obligations owing
to such Defaulting Bank as to which it received such property or payment. Each
Bank agrees to notify the Borrower and the applicable Guarantor promptly after
such set-off and application made by such Bank, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Bank under this Section 10.05 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Bank may have.
Section 11.06.     Bank Assignments and Participations. (23) Assignments. Any
Bank may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any of its Commitments, any Advances owing to it, and any Notes
held by it) with the consent, not to be unreasonably withheld, of the
Administrative Agent and the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further that the Borrower
shall have no such consent right in the case of assignments to a Bank or any
Affiliate of any Bank or if a Default has occurred and is continuing); provided,
however, that (i) each such assignment of an assigning Bank’s Commitment shall
be of a constant, and not a varying, percentage of all of such Bank’s rights and
obligations under this Agreement in respect of such Commitment, (ii) the amount
of each such resulting Commitment, and applicable Advances of the assigning Bank
(unless it is assigning all its Commitment) and the assignee Bank pursuant to
each such assignment (determined as of the date of the Assignment with respect
to such assignment) shall in no event be less than


79





--------------------------------------------------------------------------------





$10,000,000 for any applicable Commitment and shall be an integral multiple of
$1,000,000 (unless each of the Borrower and the Administrative Agent consents;
provided that the Borrower shall have no such consent right if a Default has
occurred and is continuing), (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment, together with any Note or Notes subject to such assignment, and
shall pay all legal and other expenses in respect of such assignment and (v) the
assignor or the assignee shall pay to the Administrative Agent an assignment fee
of $3,500 in connection with such assignment (which shall be waivable by the
Administrative Agent in its sole discretion). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment, which effective date shall be at least three (3) Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto for
all purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment, have the rights and obligations of a
Bank hereunder and (B) such Bank thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment,
relinquish its rights and be released from its obligations to lend under this
Agreement (and, in the case of an Assignment covering all or the remaining
portion of such Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).    
(a)    Terms of Assignments. By executing and delivering an Assignment, the Bank
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto the matters set forth in paragraphs 2 and 3 of such
Assignment.
(b)    The Register. The Administrative Agent shall maintain at its address
referred to on Schedule I a copy of each Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Banks
and all Commitments of, and principal amount of all Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent error, and the Borrower, the
Guarantors, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Bank as a Defaulting Bank. The Register shall be available for inspection by the
Borrower, the Guarantors or any Bank at any reasonable time and from time to
time upon reasonable prior notice.
(c)    Procedures. Upon its receipt of an Assignment executed by a Bank and an
assignee pursuant to the terms of this Agreement, the Administrative Agent
shall, if such Assignment has been completed and is in substantially the form of
the attached Exhibit C, and otherwise in conformity with this Section 10.06,
(i) accept such Assignment, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and each
Guarantor. Within five (5) Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if the assignee shall so request, execute
and deliver to the Administrative Agent, in exchange for any surrendered Note, a
new Note to the order of such assignee in an amount equal to the applicable
Commitment assumed by it pursuant to such Assignment and, if such assigning Bank
has retained


80





--------------------------------------------------------------------------------





any Commitment hereunder and so requests, a new Note to the order of such Bank
in an amount equal to the Commitment retained by it hereunder. Such new Notes
shall be dated the effective date of such Assignment and shall otherwise be in
substantially the form of the attached Exhibit A.
(d)    Participations. Each Bank may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Bank) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of any of its Commitments, any Advances owing to it, and any Notes held
by it), provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, all of its Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Guarantors, the Administrative Agent and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and
shall have no duties or responsibilities to the participant, (v) such Bank shall
not require the participant’s consent to any matter under this Agreement, except
for changes in the principal amount of such Bank’s Commitment, any Note payable
to such Bank, in each case, in which the participant has an interest, reductions
in such Bank’s fees or interest, in which the participant has an interest, the
date any amount in which the participant has an interest is due to such Bank
hereunder, or extending the applicable Termination Date, and (vi) such Bank
shall give prompt notice to the Borrower of each such participation sold by such
Bank. No participant shall have any rights under any provisions of any of the
Credit Documents. Each Bank that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest hereunder or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Permitted Assignments. Notwithstanding any other provision set forth in
this Agreement, any Bank may assign all or any portion of its rights under this
Agreement (including, without limitation, rights to payments of principal and/or
interest under any Notes held by it) to any subsidiary of such Bank or to any
Federal Reserve Bank, without notice to or consent from the Borrower or the
Administrative Agent, provided, however, that such Bank shall not be released
from any of its obligations hereunder as a result of such assignment.


81





--------------------------------------------------------------------------------





(f)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances, calculated in accordance with the
Defaulting Bank’s applicable Commitment, previously requested, required to be
funded, but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Banks hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its applicable Commitment. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs.
Section 11.07.     Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed in accordance with, the laws of
the State of Texas (except that Chapter 346 of the Texas Finance Code, which
regulates certain revolving credit loan accounts, shall not apply to this
Agreement or any other Credit Document).
Section 11.08.     Interest. (23) It is the intention of the parties hereto that
the Administrative Agent and each Bank shall conform strictly to Applicable
Usury Laws from time to time in effect. Accordingly, if the transactions with
the Administrative Agent or any Bank contemplated hereby would be usurious under
Applicable Usury Laws, then, in that event, notwithstanding anything to the
contrary in this Agreement, the Notes, or any other agreement entered into in
connection with or as security for this Agreement or the Notes, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
Applicable Usury Laws that is contracted for, taken, reserved, charged or
received by the Administrative Agent or such Bank, as the case may be, under
this Agreement, the Notes, or under any other agreement entered into in
connection with or as security for this Agreement or the Notes shall under no
circumstances exceed the maximum amount allowed by such Applicable Usury Laws
and any excess shall be canceled automatically and, if theretofore paid, shall
at the option of the Administrative Agent or such Bank, as the case may be, be
credited by the Administrative Agent or such Bank, as the case may be, on the
principal amount of the obligations owed to the Administrative Agent or such
Bank, as the case may be, by the Borrower or refunded by the Administrative
Agent or such Bank, as the case may be, to the Borrower, and (ii) in the event
that the maturity of any Advance or other obligation payable to the
Administrative Agent or such Bank, as the case may be, is accelerated or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under Applicable Usury Laws, may never include more than
the maximum amount allowed by such Applicable Usury Laws and excess interest, if
any to the Administrative Agent or such Bank, as the case may be, provided for
in this Agreement or otherwise shall be canceled automatically as of the date of
such


82





--------------------------------------------------------------------------------





acceleration or prepayment and, if theretofore paid, shall, at the option of the
Administrative Agent or such Bank, as the case may be, be credited by the
Administrative Agent or such Bank, as the case may be, on the principal amount
of the obligations owed to the Administrative Agent or such Bank, as the case
may be, by the Borrower or refunded by the Administrative Agent or such Bank, as
the case may be, to the Borrower.
(a)    In the event that at any time the rate of interest applicable to any
Advance made by any Bank would exceed the Maximum Rate, thereby causing the
interest payable under this Agreement or the Notes to be limited to the Maximum
Rate, then any subsequent reductions in the applicable rate of interest
hereunder or under the Notes shall not reduce the rate of interest charged
hereunder or under the Notes below the Maximum Rate until the total amount of
interest accrued under this Agreement and the Notes from and after the date
hereof equals the amount of interest that would have accrued hereon or thereon
if the rates of interest otherwise applicable to this Agreement and the Notes
(without limitation by the Maximum Rate) had at all times been in effect. In the
event that upon the final payment of all of the Advances made by any Bank and
termination of all of the Commitments of such Bank, the total amount of interest
paid to such Bank hereunder and under the Notes is less than the total amount of
interest which would have accrued if the interest rates applicable to such
Advances pursuant to Sections 2.07(a) and (b) had at all times been in effect,
then the Borrower agrees to pay to such Bank, to the extent permitted by
Applicable Usury Laws, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have accrued on such Advances if the
Maximum Rate had at all times been in effect or (ii) the amount of interest
rates applicable to such Advances pursuant to Sections 2.07(a) and (b) had at
all times been in effect over (b) the amount of interest otherwise accrued on
such Advances in accordance with this Agreement.
(b)    The maximum non-usurious rate of interest shall be determined, subject to
any applicable Federal law to the extent that it permits Banks to contract for,
charge, reserve or receive a greater amount of interest than under the Texas
Finance Code or other laws of the State of Texas, by utilizing the applicable
weekly ceiling from time to time in effect pursuant to Chapter 303 of the Texas
Finance Code. Pursuant to Section 346.004 of the Texas Finance Code, the parties
hereto agree that in no event will the provisions of Chapter 346 of the Texas
Finance Code be applicable to the transactions contemplated by the Credit
Documents.
Section 11.09.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 11.10.     Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by the Borrower or the
Guarantors or any officer of the Borrower or the Guarantors herein or in any
certificate or other document delivered in connection with this Agreement shall
be considered to have been relied upon by the Banks and shall survive the
issuance and delivery of the Notes and the making of the Advances regardless of
any investigation. The indemnities and other obligations of the Borrower
contained in this Agreement, and the indemnities by the Banks in favor of the
Agent and its officers, directors,


83





--------------------------------------------------------------------------------





employees and agents, will survive the repayment of the Advances and the
termination of this Agreement.
Section 11.11.     The Borrower’s Right to Apply Deposits. In the event that any
Bank is placed in receivership or enters a similar proceeding, the Borrower may,
to the full extent permitted by law, make any payment due to such Bank
hereunder, to the extent of finally collected unrestricted deposits of the
Borrower in U.S. Dollars held by such Bank, by giving notice to the
Administrative Agent and such Bank directing such Bank to apply such deposits to
such indebtedness. If the amount of such deposits is insufficient to pay such
indebtedness then due and owing in full, the Borrower shall pay the balance of
such insufficiency in accordance with this Agreement.
Section 11.12.     Confidentiality. Each Bank and the Administrative Agent agree
that they will not disclose without the prior consent of the Borrower and the
Guarantors (other than to the Joint Lead Arrangers or any Bank and the
affiliates, employees, agents, auditors, accountants, counsel, representatives
or other professional advisors (legal or otherwise) of the Administrative Agent,
the Joint Lead Arrangers or any Bank who have a contractual, fiduciary or
professional duty to maintain the confidentiality of the information and not
breach such duty) any information with respect to the Borrower or the Guarantors
or their Subsidiaries which is furnished pursuant to this Agreement and which is
not disclosed in an SEC Filing, a report to stockholders, a press release, or
has otherwise become generally available to the public otherwise than through a
breach hereof (the “Confidential Information”), provided that any Bank may
disclose any such Confidential Information (a) as may be required or appropriate
in any report, statement or testimony submitted to or required by any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Bank or submitted to or required or requested by the Board of Governors of
the Federal Reserve System or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States of America or elsewhere) or
their successors, (b) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (c) in order to comply
with any law, order, regulation or ruling applicable to such Bank, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder; and (f) to an assignee or participant or
prospective assignee or participant in connection with any contemplated transfer
of any of the Notes or any interest therein by such Bank, provided that such
assignee or participant or prospective assignee or participant executes an
agreement with the Borrower and the Guarantors agreeing to comply with the
provisions contained in this Section 10.12. In the event that the Administrative
Agent or any Bank becomes legally compelled or otherwise obligated to disclose
any of the Confidential Information (other than to regulatory or supervisory
authorities having jurisdiction over such Bank) and unless otherwise prohibited
by applicable laws or regulations, such Person will promptly, after obtaining
knowledge of its obligation to disclose such information, provide the Borrower
with notice so that the Borrower may seek a protective order or other
appropriate remedy or waive compliance with this Section. In the event such
protective order or other remedy is not obtained, such Person will furnish only
that portion of the Confidential Information which it is advised by legal
counsel is legally required and will exercise its best efforts to obtain


84





--------------------------------------------------------------------------------





reliable assurances that confidential treatment will be accorded the
Confidential Information. In the event that compliance with this Section is
waived by the Borrower, such Person may disclose any and all information at
issue without liability to the Borrower, the Guarantors or any other Person.
Notwithstanding the foregoing, the Administrative Agent and each Bank may, and
the Borrower hereby authorizes the Administrative Agent and each Bank to,
include references to the Borrower, its Subsidiaries and the Guarantors, and
utilize any logo or other distinctive symbol associated with the Borrower, its
Subsidiaries and the Guarantors, solely in connection with any advertising,
promotion or marketing undertaken by the Administrative Agent or such Bank in
the ordinary course of its business, or, subject to the Borrower’s prior review
and approval of any such action by the Administrative Agent or such Bank (which
approval shall not be unreasonably withheld), outside of the ordinary course of
its business. Each of the Administrative Agent and the Banks acknowledges that
(a) it has no interest or right in any logo or other distinctive symbol
associated with the Borrower, its Subsidiaries or the Guarantors, except for the
limited right to use as expressly permitted by the preceding sentence, and no
other rights of any kind are granted hereunder, by implication or otherwise, and
(b) the Borrower, such Subsidiary or the Guarantors, as applicable, is the sole
and exclusive owner of all right, title and interest in such logo or other
distinctive symbol associated with the Borrower, its Subsidiaries or the
Guarantors.
Section 11.13.     Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, each Guarantor, the Administrative Agent,
each Bank and their respective successors and permitted assigns, except that the
Borrower and the Guarantors shall not have the right to assign any of their
respective rights hereunder or any interest herein without the prior written
consent of the Banks. The rights of the Banks to assign this Agreement are set
forth in and are subject to the provisions of Section 10.16.
Section 11.14.     ENTIRE AGREEMENT. PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE
LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S
AUTHORIZED REPRESENTATIVE.
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT, THE OTHER CREDIT DOCUMENTS AND
THE COMMITMENT LETTER REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES; PROVIDED THAT IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER AND
THIS AGREEMENT, THIS AGREEMENT SHALL CONTROL.


85





--------------------------------------------------------------------------------





Section 11.15.     USA PATRIOT ACT. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Guarantor that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, each Guarantor and their
respective Subsidiaries, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower, each Guarantor and their
respective Subsidiaries in accordance with the Act. The Borrower, each Guarantor
and their respective Subsidiaries shall, promptly following a reasonable request
by the Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 11.16.     No Fiduciary Relationship. The Borrower and each Guarantor,
on behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, the Guarantors, the other Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Banks or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
Section 11.17.     Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.17, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Bank shall be limited by any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 11.18.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY


86





--------------------------------------------------------------------------------





OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION. THE ADMINISTRATIVE AGENT, THE BORROWER AND EACH GUARANTOR
HEREBY ACKNOWLEDGES THAT THE UNITED STATES ADDRESS DESIGNATED PURSUANT TO
SECTION 10.02 SHALL BE SUCH PERSON’S ADDRESS FOR PURPOSES OF SERVICE OF PROCESS
HEREUNDER.
Section 11.19.     Electronic Execution of Assignments and Certain Other
Documents. The words “delivery”, “execute,” “execution,” “signed,” “signature,”
and words of like import in or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignments, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 11.20.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


87





--------------------------------------------------------------------------------





or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Credit
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.21.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


88





--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




[The balance of this page has been intentional




89





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE


U.S. $________    Dated:                __________, 20____


FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___________
(the “Bank”) or its registered assigns, for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) or any
other office designated by the Bank, the principal amount of each Advance (as
defined below) made by the Bank to the Borrower pursuant to the Credit Agreement
on the date such Advance is due and payable as set forth in the Credit
Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.


The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at the Administrative
Agent’s Office (as defined in the Credit Agreement referred to below), in same
day funds. Each Advance made by the Bank to the Borrower and the maturity
thereof, and all payments made on account of principal thereof and interest
thereon and the respective dates thereof, shall be recorded by the Bank and,
prior to any transfer hereof, endorsed on the grid attached hereto which is part
of this Note; provided, however, that failure of the Bank to make such notation
or any error therein shall not in any manner affect the obligations of the
Borrower under this Note or the Credit Agreement.


This Note is one of the Notes referred to in, and is subject to and entitled to
the benefits of, the Credit Agreement, dated as of March 12, 2015 (as amended by
the First Amendment to Credit Agreement dated as of November 13, 2015, the
Second Amendment to Credit Agreement dated as of September 13, 2016, the Third
Amendment to Credit Agreement dated as of April 30, 2018 and the Fourth
Amendment to Credit Agreement dated as of November [●], 2019, and as the same
may be further amended, amended and restated, restated, supplemented or modified
from time to time in accordance with its terms, the “Credit Agreement”), among
the Borrower, the Guarantors party thereto, the Bank and certain other banks
parties thereto and Bank of America, N.A., as Administrative Agent for the Bank
and all such other banks. The Credit Agreement, among other things, (a) provides
for the making of revolving credit advances (the “Advances”) by the Bank to the
Borrower from time to time pursuant to Section 2.01 of the Credit Agreement in
an aggregate outstanding principal amount not to exceed at any time the U.S.
dollar amount first above mentioned and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. Capitalized terms used herein which are
not defined herein and are defined in the Credit Agreement are used herein as
therein defined.


A-2-90







--------------------------------------------------------------------------------







The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.


This Note and the Advances evidenced hereby may be transferred in whole or in
part only by registration of such transfer on the Register maintained for such
purpose by or on behalf of the undersigned as provided in Section 10.06(c) of
the Credit Agreement.


This Note shall be governed by, and construed in accordance with, the laws of
the State of Texas (except that Chapter 346 of the Texas Finance Code, which
regulates certain revolving credit loan accounts, shall not apply to this Note).


[Remainder of Page Intentionally Left Blank]


A-2-91





--------------------------------------------------------------------------------





BRINKER INTERNATIONAL, INC.




By:________________________________
Name: _____________________________
Title: ______________________________


A-2-92





--------------------------------------------------------------------------------





ADVANCES, MATURITIES
AND PAYMENTS OF PRINCIPAL AND INTEREST


Borrowing Date
Amount and Type of Advance
Rate of Interest Applicable to Advance
Amount of Principal Paid or Prepaid
Amount of Interest Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-2-93





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING


[Date]


Bank of America, N.A., as Administrative Agent
for the Banks parties
to the Credit Agreement
referred to below
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Katrina Burton
Telecopy: 704-719-5362
Email:  katrina.burton@baml.com






Ladies and Gentlemen:


The undersigned, Brinker International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of March 12, 2015 (as
amended and as it may be further amended, amended and restated, restated,
supplemented or modified from time to time in accordance with its terms, the
“Credit Agreement”; capitalized terms defined therein and not defined herein
being used herein as therein defined), among the undersigned, Brinker Restaurant
Corporation, a Delaware corporation, Brinker Florida, Inc., a Delaware
corporation, and Brinker Texas, Inc., a Delaware corporation, Brinker
International Payroll Company, L.P., a Delaware limited partnership, each as a
Guarantor, certain Banks parties thereto, and Bank of America, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably pursuant to
Section 2.02 of the Credit Agreement, that the undersigned hereby requests
a Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02 of the Credit Agreement:


A Borrowing of:
Advances
Borrowing Date of Borrowing (which is a Business Day)
_______________________________
Aggregate Principal Amount of Borrowing
_______________________________
Type of Advance
[Eurodollar Rate Advance] [Base Rate Advance]
For Eurodollar Rate Advances:
with an Interest Period of [1] [2] [3] [6] months





B-1





--------------------------------------------------------------------------------





The Borrower hereby requests that the proceeds of the Borrowing requested
hereunder be remitted by the Administrative Agent to the following account of
the Borrower:
Wire To:
_______________________________
ABA:
_______________________________
Account #:
_______________________________
Account Location:
_______________________________


    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:


(a)    the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date of
the Proposed Borrowing, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date and the representations and warranties
contained in Section 5.04(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.02(c) of the Credit
Agreement;


(b)    no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes or with the giving of notice, the lapse of time or both, would
constitute a Default; and


(c)    after giving effect to the Proposed Borrowing of Advances and all other
Borrowings of Advances which have been requested on or prior to the date of the
Proposed Borrowing of Advances but which have not been made prior to such date,
the aggregate principal amount of Advances owing to any Bank will not exceed the
Total Commitment of such Bank.




B-2





--------------------------------------------------------------------------------





Very truly yours,


BRINKER INTERNATIONAL, INC.




By:________________________________
Name: _____________________________
Title: ______________________________










B-3





--------------------------------------------------------------------------------








EXHIBIT C
FORM OF ASSIGNMENT


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in its capacity as a Bank under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the facility identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Bank)] [the
respective Assignors (in their respective capacities as Banks])] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
2.    Assignee[s]:    ______________________________
______________________________
[if applicable, for each Assignee, indicate Affiliate of [identify Bank]]
3.    Borrower:    Brinker International, Inc.


C-1
 





--------------------------------------------------------------------------------





4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of March 12, 2015, among the
Borrower, Brinker Restaurant Corporation, Brinker Florida, Inc., Brinker Texas,
Inc., Brinker International Payroll Company, L.P., a Delaware limited
partnership, each as a Guarantor, the Banks from time to time party thereto, and
the Administrative Agent, as amended and as it may be further amended, amended
and restated, restated, supplemented or modified from time to time in accordance
with its terms.

6.    Assigned Interest:






Assignor[s]






Assignee[s]
Aggregate
Amount of
Commitments/
Advances
for all Banks
Amount of
Commitments/ Advances
Assigned
Percentage
Assigned of
Commitments/ Advances




CUSIP
Number
 
 
 
 
 
 
 
 
$__________
$_________
__________%
 
 
 
$__________
$_________
__________%
 
 
 
$__________
$_________
__________%
 



[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Name:    
Title:
Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:    _________________________________
    Name:
Title:


C-2
 





--------------------------------------------------------------------------------







[Consented to:]
BRINKER INTERNATIONAL, INC.
By:
_________________________________
Name:    

Title:


C-3
 





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Bank thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.02(c) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Non-U.S. Bank, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding


C-4
 





--------------------------------------------------------------------------------





the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.




C-5
 





--------------------------------------------------------------------------------








EXHIBIT D
FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL
September 13, 2016


To each of the Banks as defined in
the Credit Agreement herein described
and to Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:
This opinion is furnished to you pursuant to § 3(a)(iv) of the Second Amendment
to Credit Agreement dated as of September 13, 2016 (the “Amendment”) among (i)
Brinker International, Inc., a Delaware corporation, as borrower (the
“Borrower”), (ii) Brinker Restaurant Corporation, a Delaware corporation
(“Brinker Restaurant”), Brinker Florida, Inc., a Delaware corporation (“Brinker
Florida”), and Brinker Texas, Inc., a Delaware corporation (“Brinker Texas” and
together with Brinker Restaurant and Brinker Florida, each a “Guarantor” and
together the “Guarantors”) as guarantors, and (iii) the banks party thereto (the
“Banks”), and Bank of America, N.A., as Administrative Agent for the Banks (in
such capacity, the “Administrative Agent”) which amends the Borrower’s Credit
Agreement dated as of March 12, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Banks have made available to the Borrower a revolving credit
facility (the Existing Credit Agreement as so amended by the Amendment, the
“Amended Credit Agreement”). Capitalized terms defined in the Amended Credit
Agreement are used herein with the same meaning unless otherwise defined herein.
DOCUMENTS EXAMINED
In our capacity as special counsel for the Borrower and the Guarantors, we have
examined the originals, copies or forms, certified or otherwise identified to
our satisfaction, of the following documents (items (i) and (ii) below, the
“Documents”):
(i)The Amended Credit Agreement;
(ii)The Notes issued on the date hereof, if any (the “Notes”);
(iii)Certificate of Incorporation of the Borrower as filed with the Secretary of
State of Delaware on September 30, 1983, and all amendments thereto through the
date hereof (the “Borrower Certificate of Incorporation”);
(iv)Certificate of Incorporation of Brinker Restaurant as filed with the
Secretary of State of Delaware on June 29, 1990, and all amendments thereto
through the date hereof (the “Brinker Restaurant Certificate of Incorporation”);


D-1





--------------------------------------------------------------------------------





(v)Certificate of Incorporation of Brinker Florida as filed with the Secretary
of State of Delaware on September 10, 1990, and all amendments thereto through
the date hereof (the “Brinker Florida Certificate of Incorporation”);
(vi)Certificate of Incorporation of Brinker Texas as filed with the Secretary of
State of Delaware on December 21, 2006, and all amendments thereto through the
date hereof (the “Brinker Texas Certificate of Incorporation” and together with
the Brinker Restaurant Certificate of Incorporation and the Brinker Florida
Certificate of Incorporation, the “Guarantors Certificates of Incorporation“);
(vii)Bylaws of the Borrower (the “Borrower Bylaws”);
(viii)Bylaws of each of the Guarantors (the “Guarantors Bylaws”); and
(ix)The certificates (including attachments) delivered to the Administrative
Agent pursuant to § 3.01 of the Amended Credit Agreement.
In addition, we have examined and relied upon such certificates of public
officials and other certificates, opinions and instruments as we have deemed
relevant and necessary as a basis for our opinion hereinafter set forth. As to
matters of fact material to our opinion, we have, when relevant facts were not
independently established, relied upon certificates of representatives of the
Borrower and the Guarantors and upon representations and warranties set forth in
the Amended Credit Agreement, and have not conducted any special inquiry or
investigation in respect of such matters.
As used herein, (i) “Disclosed” means disclosed in the Amended Credit Agreement
or the SEC Filings of the Borrower filed with the SEC prior to the date hereof
and (ii) “Knowledge” means the current, actual knowledge of the attorneys of
this firm who are involved in the representation of the Borrower and the
Guarantors in connection with the transactions contemplated by the Amended
Credit Agreement, without any independent investigation.
ASSUMPTIONS
In rendering this opinion, we have assumed, with your consent and without any
independent investigation, all of the following:
(A)    the genuineness of all signatures (other than those of the officers of
the Borrower and each of the Guarantors who executed the Amended Credit
Agreement and the Notes), the authenticity of all documents submitted to us as
originals and the conformity to authentic original documents of all documents
submitted as certified, conformed or photostatic copies;
(B)    that each of the parties to the Documents other than the Borrower and the
Guarantors (the “Other Parties”) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation and
has full power and authority to execute, deliver and perform its obligations
under each of the Documents to which it is a party, that each of the Documents
has been duly authorized, executed and delivered by each of the Other Parties
thereto, that each of the Documents constitutes a valid and legally binding
obligation of each of the Other


D-2





--------------------------------------------------------------------------------





Parties thereto and is enforceable against the Other Parties in accordance with
its terms, that each of the Other Parties has fulfilled and complied with its
obligations under the Documents to the extent required thereunder to date, and
that the Borrower and the Guarantors have received or will concurrently herewith
receive the consideration provided in the Documents to be received at or prior
to the date hereof;
(C)    that all of the Documents will be performed strictly in accordance with
the terms thereof; and
(D)    that the representations and warranties as to factual matters contained
in the Documents are true and correct.
OPINION
Based upon the foregoing and having due regard for the legal considerations we
deem relevant, and subject to the further qualifications and limitations
hereinafter set forth, we are of the opinion that:
1.    Each of the Borrower and the Guarantors is a corporation validly existing
and in good standing under the Delaware General Corporation Law, as amended (the
“DGCL”), and has the corporate power and authority under the DGCL to enter into
and perform the Amended Credit Agreement and the Notes.
2.    The execution and delivery by the Borrower of each of the Amended Credit
Agreement and the Notes issued on the date hereof and the performance by the
Borrower of its obligations thereunder have been duly and validly authorized by
all necessary corporate action of the Borrower; each of the Amended Credit
Agreement and the Notes issued on the date hereof has been duly executed and
delivered by the Borrower; and each of the Amended Credit Agreement and the
Notes issued on the date hereof constitutes a valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms, in
each case except as enforcement of the Amended Credit Agreement or the Notes may
be limited by applicable bankruptcy, insolvency, reorganization, arrangement,
fraudulent transfer, moratorium or other laws affecting creditors’ rights
generally, and subject to general equity principles and to limitations on
availability of equitable relief, including specific performance.
3.    The execution and delivery by the Guarantors of the Amended Credit
Agreement and the performance by the Guarantors of their respective obligations
thereunder have been duly and validly authorized by all necessary corporate
actions of the Guarantors; the Amended Credit Agreement has been duly executed
and delivered by the Guarantors; and the Amended Credit Agreement constitutes a
valid and binding obligation of the Guarantors enforceable against the
Guarantors in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, arrangement, fraudulent
transfer, moratorium or other laws affecting creditors’ rights generally, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.
4.    Neither the execution and delivery of the Amended Credit Agreement or the
Notes issued on the date hereof nor the consummation of the transactions
contemplated therein will


D-3





--------------------------------------------------------------------------------





violate any provision of the Borrower Certificate of Incorporation, any of the
Guarantors Certificates of Incorporation, the Borrower Bylaws or any of the
Guarantors Bylaws, or to our Knowledge, conflict with or violate any statute,
judgment, order, decree or regulation or rule of any court, governmental
authority or arbitrator applicable or relating to the Borrower or any of the
Guarantors.
5.    To our Knowledge and except as Disclosed, there are no actions, suits,
proceedings or claims or investigations pending or threatened against or
affecting the Borrower or any of the Guarantors or any of their respective
properties before any court, governmental agency or regulatory authority which
would (i) have a Material Adverse Effect or (ii) impair the ability of the
Borrower or the Guarantors to perform their obligations under the Amended Credit
Agreement or the Notes issued on the date hereof.
6.    Neither the Borrower nor any of the Guarantors is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
FURTHER QUALIFICATIONS AND LIMITATIONS
The opinions expressed above are expressly subject to the following
qualifications and limitations:
(a)    We express no opinion as to (i) the specific remedy that any court or
other authority or body might grant in connection with the enforcement of rights
under any of the Documents, as to the availability of equitable remedies, as
such, in connection with the enforcement of such rights, or as to the effects of
the application of principles of equity (regardless of whether enforcement is
considered in proceedings in law or in equity), (ii) the application of any
securities laws to any of the transactions contemplated by any of the Documents,
or (iii) the effect of any environmental, antitrust or tax laws of the United
States of America or of the State of Texas.
(b)    We express no opinion as to the validity or enforceability of (i) any
provisions purporting to entitle a party to indemnification or release from
liability in respect of any matters arising in whole or in part by reason of any
illegal, wrongful, knowing or negligent act or omission of such party, (ii) any
provisions that purport to restrict access to or waive remedies or defenses, to
waive any rights to notices or to establish evidentiary standards, (iii) any
provisions relating to liquidated damages, set-offs, waivers, releases,
suretyship defenses, delays or omissions of enforcement of rights or remedies,
severability, consent judgments or summary proceedings, (iv) any provisions
purporting to irrevocably appoint attorneys-in-fact or other agents, (v) any
provisions purporting to restrict or limit transfer, alienation or encumbrancing
of property, (vi) any provisions that relate to submissions to jurisdiction,
waivers or ratifications of future acts, the rights of, third parties or
transferability of assets which by their nature are nontransferable, (vii)
provisions that contain any agreement to agree, or (viii) provisions that
purport to negate or control over present or future laws which are contrary to
such provisions.
(c)    To the extent that the opinions given in Sections 2, 3 and 4 constitute
opinions with respect to laws relating to usury, such opinions are expressly
limited to the opinion that the Amended Credit Agreement and the Notes do not
require the payment of interest at a rate which is usurious. In rendering such
opinion, we have relied upon and assumed the applicability of Chapter


D-4





--------------------------------------------------------------------------------





303 of the Texas Finance Code, as currently in effect, and have assumed that (i)
there are no fees, points or other charges or forms of compensation to the
Administrative Agent, the Syndication Agent, or any Bank in respect of the
Amended Credit Agreement or the issuance of the Notes or any commitment to pay
any such charges or other forms of compensation, other than those specifically
disclosed in the Amended Credit Agreement, the Commitment Letter, the Bank of
America Fee Letter, the JPMCB Fee Letter, the Wells Fargo Fee Letter and the
Upfront Fee Letter, (ii) all fees and charges provided for in the Amended Credit
Agreement, the Commitment Letter, the Bank of America Fee Letter, the JPMCB Fee
Letter, the Wells Fargo Fee Letter and the Upfront Fee Letter to be paid by
Borrower or the Guarantors to the Administrative Agent, Joint Lead Arrangers and
Book Runners, the Syndication Agents or any Bank constitute bona fide commitment
fees, arrangement fees, or administrative agent’s fees, as applicable, and not
interest, (iii) all charges for reimbursement of services paid to third parties
will be for actual out-of-pocket expenses paid to third parties for services
actually rendered by such parties, (iv) the Administrative Agent, the
Syndication Agent, the Banks, the Borrower and the Guarantors will comply with
the “usury savings clause” and other provisions of the Amended Credit Agreement
to the effect that the Borrower and the Guarantors will never be required to pay
interest (including all compensation that constitutes interest under applicable
law) on the Notes or otherwise in respect of the Amended Credit Agreement in
excess of the maximum rate or amount of interest that may lawfully be contracted
for, charged or collected thereon or in connection therewith under applicable
Texas law (collectively, the “Savings Clauses”), and (v) in complying with the
provisions of the Saving Clauses, the Administrative Agent, the Syndication
Agent and such Bank will give due consideration to all fees, charges or other
compensation which under applicable Texas law may be or is deemed to be
interest.
(d)    We are members of the Bar of the State of Texas. This opinion relates
only to the Federal laws of the United States of America, the laws of the State
of Texas and the DGCL as currently in effect, and we express no opinion with
regard to any matters that may be governed or affected by any other laws.
(e)    This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein.
The opinions expressed herein are solely for the benefit of you and your counsel
in connection with the transactions contemplated by the Amended Credit Agreement
and may not be used or relied upon by any other person or entity or for any
other purpose whatsoever. The opinions expressed herein are as of the date first
set forth above, and we do not assume or undertake any responsibility or
obligation to supplement or to update such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in the
laws which may hereafter occur.
Very truly yours,




D-5





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


This certificate is delivered pursuant to Section 2.15(e) of the Credit
Agreement, dated as of March 12, 2015 (as amended and as it may be further
amended, amended and restated, restated, supplemented or modified from time to
time in accordance with its terms, the “Credit Agreement”) among BRINKER
INTERNATIONAL, INC. (the “Borrower”), BRINKER RESTAURANT CORPORATION, as a
Guarantor, BRINKER FLORIDA, INC., as a Guarantor, BRINKER TEXAS, INC., as a
Guarantor, the Banks party thereto and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.


The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that:


1.    the undersigned is the sole record and beneficial owner of the Advances or
the transactions evidenced by the Note(s), if any, registered in its name in
respect of which it is providing this certificate;


2.    the undersigned is not a bank (within the meaning of Section 881(c)(3)(A)
of the Code) and, in this regard, further represents and warrants that:


(a) the undersigned is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and


(b) the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;


3.    the undersigned is not a 10-percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower;


4.    the income from the Advances or the transactions evidenced by the Note(s),
if any, held by the undersigned is not effectively connected with the conduct of
a trade or business with the United States; and


5.    the undersigned is not a controlled foreign corporation related (within
the meaning of Section 864(d)(4) of the Code) to the Borrower.


The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN. By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and


E-1





--------------------------------------------------------------------------------





currently effective certificate in either the calendar year in which payment is
to be made by the Borrower to the undersigned under the Credit Agreement, or in
either of the two calendar years preceding such payment.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of ________ __, 20___.




[NAME OF BANK]




By:___________________
Name:
Title:    




E-2





--------------------------------------------------------------------------------






EXHIBIT F
FORM OF NOTICE OF PREPAYMENT


Date: ___________, _____
Bank of America, N.A., as Administrative Agent
for the Banks parties
to the Credit Agreement
referred to below
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Katrina Burton
Telecopy: 704-719-5362
Email:  katrina.burton@baml.com


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of March 12, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Brinker International, Inc., a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Banks from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
for such Banks.


The Borrower hereby requests to prepay:
Indicate: Applicable Borrower Name
Indicate: Requested Amount
Indicate:
Base Rate Advance
or
Eurodollar Rate Advance
For Eurodollar Rate Advances
Indicate:
Interest Period (e.g. 1, 2, 3 or 6 month interest period)
•    
•    
•    
•    
•    
•    
•    
•    



BRINKER INTERNATIONAL, INC.




BRINKER INTERNATIONAL, INC.




By:     
Name:
Title:


F- 3







--------------------------------------------------------------------------------





SCHEDULE I


BANK AND ADMINISTRATIVE AGENT ADDRESSES




ADMINISTRATIVE AGENT:
(for payments and Requests for Advances):


BANK OF AMERICA, N.A.
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Katrina Burton


Telephone:    980/388.3225
Telecopy:    704/719.5362


(Other Notices as Administrative Agent - for financial statements, compliance
certificates, maturity extension and commitment change notices, etc):


Bank of America, N.A.
Agency Management
900 West Trade Street
Gateway Village
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Kelly Weaver
Email: kelly.weaver@bofa.com
Telephone: 980/387.5452
Telecopy: 704/208.2871


















SCHEDULE I-1


E-4





--------------------------------------------------------------------------------





CO-SYNDICATION AGENTS:


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, Illinois 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608




WELLS FARGO BANK, N.A.


1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299








































SCHEDULE I-2


122766109_3


E-5





--------------------------------------------------------------------------------






BANKS:


BANK OF AMERICA, N.A.
Agency Management
101 South Tryon Street
Bank of America Plaza
Mail Code: NC1-002-15-36
Charlotte, NC 28255-0001
Attention: Erik Truette


Telephone: 980/387.5451
Telecopy: 704/409.0015


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, IL 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608




WELLS FARGO BANK, N.A.
1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299


MUFG BANK, LTD.
1251 Avenue of the Americas
New York, NY 10020
Attn: Rolando Uy


Telephone:    201/413-8570
Telecopy:    201/521-2338


SUNTRUST BANK
200 Crescent Court, Suite 850
Dallas, TX 75201
Attn: Justin Lien


Telephone:    214/880-0104


SCHEDULE I-1





--------------------------------------------------------------------------------





Telecopy:    214/468-9218




US BANK NATIONAL ASSOCIATION
400 City Center
Oshkosh, WI 54901
Attn: Wendee Hable


Telephone:    920/237-7367
Telecopy:    920/237-7993


BARCLAYS BANK PLC
745 7TH Avenue, 25th Floor
New York, NY 10019
Attn: Nicholas Guzzardo


Telephone:    212/320-6759
Telecopy:    212/526-5115




REGIONS BANK
201 Milan Parkway
Birmingham, AL 35211
Attn: Moronica Fortner


Telephone:    205/420-7726
Telecopy:    205/261-7069


ASSOCIATED BANK NATIONAL ASSOCIATION
[Address]
Attn: [_____________]


Telephone:    [_____________]
Telecopy:    [_____________]


PNC BANK, NATIONAL ASSOCIATION
[Address]
Attn: [_____________]


Telephone:    [_____________]
Telecopy:    [_____________]


SCHEDULE I-2





--------------------------------------------------------------------------------






SCHEDULE II


BORROWER AND GUARANTOR ADDRESSES




BORROWER:


BRINKER INTERNATIONAL, INC.
6820 LBJ Freeway
Dallas, Texas 75240


Attn:    General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722


GUARANTORS:


BRINKER RESTAURANT CORPORATION
BRINKER FLORIDA, INC.
BRINKER TEXAS, INC.
BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.


6820 LBJ Freeway
Dallas, Texas 75240


Attn:        General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722




SCHEDULE II-1





--------------------------------------------------------------------------------






SCHEDULE III


PERMITTED LIENS


Subsidiary
Amount
Description
Maturity
Brinker Restaurant Corporation
(consolidated) (includes $838,869 for Brinker Texas, Inc. and $69,961 for
Brinker Florida, Inc.)
$37,532,426
Liens on assets acquired with respect to Capitalized Lease Obligations
Various dates through 2031





SCHEDULE III-1
 





--------------------------------------------------------------------------------








SCHEDULE IV


AGREEMENTS RESTRICTING DIVIDENDS, CERTAIN TRANSFERS AND LIENS


None.




SCHEDULE IV-1





--------------------------------------------------------------------------------






SCHEDULE V


GAAP EXCEPTIONS






None.






SCHEDULE V-1





--------------------------------------------------------------------------------






SCHEDULE VI


INVESTMENTS


Company
Amount
Description
 
 
 
Las Nuevas Delicias Gastronomicas, S. De R.L. De C.V.
$10,257,169.00
Mexico joint venture with CMR, S.A.B. de C.V.
Merchant Customer Exchange
$0.00
Investment in Merchant Customer Exchange





SCHEDULE VI-1





--------------------------------------------------------------------------------






SCHEDULE VII


PERMITTED DEBT




Description
               Amount
2.60% Notes due 2018 pursuant to the Indenture dated April 30, 2013, between
Brinker International, Inc. and Wilmington Trust, National Association, as
Trustee
$250,000,000
3.875% Notes due 2023 pursuant to the Indenture dated April 30, 2013, between
Brinker International, Inc. and Wilmington Trust, National Association, as
Trustee
$300,000,000
Capitalized Lease Obligations of Brinker Restaurant Corporation (consolidated)
(includes $838,869 for Brinker Texas, Inc. and $69,961 for Brinker Florida,
Inc.) with various maturity dates through 2031
$37,532,426
 
Undrawn standby letters of credits
$28,087,303
 
 
 





SCHEDULE VII-1



--------------------------------------------------------------------------------






SCHEDULE VIII
COMMITMENTS

Bank
Commitment
Bank of America, N.A.
$160,000,000.00
JPMorgan Chase Bank, N.A.
$160,000,000.00
Wells Fargo Bank, N.A.
$160,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$125,000,000.00
SunTrust Bank
$140,000,000.00
U.S. Bank National Association
$75,000,000.00
Barclays Bank PLC
$50,000,000.00
Regions Bank
$50,000,000.00
PNC Bank, National Association
$50,000,000.00
Associated Bank
$30,000,000.00
Total
$1,000,000,000.00









SCHEDULE VIII-1





